Exhibit 10.15

 

CONFORMED EXECUTION COPY

 

 

$1,500,000,000

 

REVOLVING CREDIT AGREEMENT

 

Dated as of October 27, 2006

 

among

 

EQUITABLE RESOURCES, INC.,
as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and a L/C Issuer,

 

JPMORGAN CHASE BANK, N.A.

as Syndication Agent and a L/C Issuer,

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., HOUSTON AGENCY,

CITIBANK, N.A.,

and PNC BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

 

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC,

and

J.P. MORGAN SECURITIES INC.,

as

Lead Arrangers and Co-Book Managers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

16

1.03

Accounting Terms

16

1.04

Rounding

17

1.05

References to Agreements and Laws

17

1.06

Times of Day

17

1.07

Letter of Credit Amounts

17

 

 

 

ARTICLE II. THE COMMITMENTS AND BORROWINGS

17

2.01

Loans

17

2.02

Borrowings, Conversions and Continuations of Loans

17

2.03

Letters of Credit

18

2.04

Swing Line Loans

25

2.05

Prepayments

27

2.06

Termination or Reduction of Commitments

27

2.07

Repayment of Loans

28

2.08

Interest

28

2.09

Fees

28

2.10

Computation of Interest and Fees

29

2.11

Evidence of Debt

29

2.12

Payments Generally

30

2.13

Sharing of Payments

31

2.14

Extension of Stated Maturity Date

32

2.15

Increase in Commitments

34

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

36

3.01

Taxes

36

3.02

Illegality

37

3.03

Inability to Determine Rates

37

3.04

Increased Cost and Reduced Return; Capital Adequacy

37

3.05

Funding Losses

38

3.06

Matters Applicable to all Requests for Compensation

38

3.07

Survival

38

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO CLOSING DATE AND TO CREDIT EXTENSIONS

39

4.01

Conditions of Closing Date and Initial Credit Extension

39

4.02

Conditions to all Credit Extensions

40

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

40

5.01

Corporate Existence and Power

40

5.02

Corporate and Governmental Authorization; No Contravention

40

5.03

Binding Effect

40

5.04

Financial Information

41

5.05

Litigation

41

5.06

No Default

41

5.07

Compliance with ERISA

41

5.08

Environmental Matters

41

5.09

Taxes

42

5.10

Subsidiaries

42

5.11

Regulatory Restrictions on Borrowing; Margin Regulations

42

 

i

--------------------------------------------------------------------------------


 

5.12

Full Disclosure

42

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

42

6.01

Information

42

6.02

Payment of Obligations

42

6.03

Maintenance of Property; Insurance

45

6.04

Conduct of Business and Maintenance of Existence

45

6.05

Compliance with Laws

45

6.06

Inspection of Property, Books and Records

45

6.07

Use of Proceeds

45

6.08

Governmental Approvals and Filings

45

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

46

7.01

Liens

46

7.02

Debt to Total Capital

47

7.03

Transactions with Affiliates

47

7.04

Limitation of Other Restrictions on Dividends by Subsidiaries, etc.

47

7.05

Mergers and Sales of Assets

47

7.06

Change in Nature of Business

48

7.07

Use of Proceeds

48

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

48

8.01

Events of Default

48

8.02

Remedies Upon Event of Default

49

8.03

Application of Funds

50

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT

51

9.01

Appointment and Authorization of Administrative Agent

51

9.02

Rights as a Lender

51

9.03

Exculpatory Provisions

51

9.04

Reliance by Administrative Agent

52

9.05

Indemnification of Administrative Agent

52

9.06

Delegation of Duties

52

9.07

Resignation of Administrative Agent

53

9.08

Non-Reliance on Administrative Agent and Other Lenders

53

9.09

No Other Duties, Etc

54

9.10

Administrative Agent May File Proofs of Claim

54

 

 

 

ARTICLE X. MISCELLANEOUS

54

10.01

Amendments, Etc.

54

10.02

Notices; Effectiveness; Electronic Communication

55

10.03

No Waiver; Cumulative Remedies

57

10.04

Attorney Costs, Expenses and Taxes

57

10.05

Indemnification by the Borrower

57

10.06

Payments Set Aside

58

10.07

Successors and Assigns

58

10.08

Confidentiality

62

10.09

Set-off

63

10.10

Interest Rate Limitation

63

10.11

Counterparts

64

10.12

Integration

64

10.13

Survival of Representations and Warranties

64

10.14

Severability

64

10.15

Tax Forms

64

10.16

Replacement of Lenders

66

 

ii

--------------------------------------------------------------------------------


 

10.17

Governing Law

66

10.18

No Advisory or Fiduciary Responsibility

66

10.19

Waiver of Right to Trial by Jury

67

10.20

USA PATRIOT Act Notice

67

10.21

Termination of Commitments Under Existing Credit Agreement

67

10.22

Restructuring

68

10.23

ENTIRE AGREEMENT

69

 

 

 

SIGNATURES

S-1

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

2.01

Commitments and Pro Rata Shares

 

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

10.22

Restructuring Terms and Alternatives

 

 

 

 

EXHIBITS

 

 

 

 

 

 

Form of

 

 

 

 

A-1

Committed Loan Notice

 

A-2

Swing Line Loan Notice

 

B

Note

 

C

Compliance Certificate

 

D

Assignment and Assumption

 

E-1

Opinion of Reed Smith LLP

 

E-2

Opinion of In-House Counsel for the Borrower

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This REVOLVING CREDIT AGREEMENT (“Agreement”) is entered into as of October 27,
2006, among EQUITABLE RESOURCES, INC., a Pennsylvania corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender, and an L/C Issuer, and JPMORGAN CHASE
BANK, N.A., as Syndication Agent and an L/C Issuer.

 

The Borrower has requested that the Lenders provide a revolving credit facility
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquisition Period” means the period beginning with the funding of the purchase
price for the Dominion Acquisition and ending on the first fiscal quarter end at
least 365 days after the funding of such purchase price.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agent-Related Persons” means each of the Administrative Agent and each L/C
Issuer, together with its respective Affiliates, and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“ANPI” means Appalachian NPI, LLC a Delaware limited liability company.

 

“ANPI Obligations” means obligations with respect to the 7.76% Senior Secured
Bonds due February 28, 2016 of ANPI, with respect to the related swap
transaction between ANPI and Barclays Bank PLC (successor to Credit Suisse First
Boston International) and with respect to the ownership

 

--------------------------------------------------------------------------------


 

interests in Appalachian Natural Gas Trust, in each case under documentation in
place as of the date of this Agreement, with such changes in such documentation
as, in the reasonable opinion of the Administrative Agent, do not adversely
affect the interest of the Lenders.

 

“ANPI Transaction” means the transaction pursuant to which the ANPI Obligations
were incurred.

 

“Applicable Rate” means, from time to time, the following percentages per annum
(set forth in basis points), based upon the Public Debt Ratings as set forth
below:

 

 

 

Applicable Rate

 

Pricing 
Level

 

Public Debt 
Ratings 
S&P/Moody’s
/Fitch

 

Facility 
Fee

 

Utilization 
Fee

 

Eurodollar 
Rate

 

Letters 
of 
Credit

 

Base 
Rate

 

1

 

A+/A1/A+ or better

 

5.0

 

5.0

 

15.0

 

15.0

 

0.0

 

2

 

A/A2/A

 

6.0

 

5.0

 

19.0

 

19.0

 

0.0

 

3

 

A-/A3/A-

 

7.0

 

5.0

 

23.0

 

23.0

 

0.0

 

4

 

BBB+/Baa1/BBB+

 

8.0

 

5.0

 

27.0

 

27.0

 

0.0

 

5

 

BBB/Baa2/BBB

 

10.0

 

5.0

 

35.0

 

35.0

 

0.0

 

6

 

BBB-/Baa3/BBB- or worse

 

12.5

 

5.0

 

47.5

 

47.5

 

0.0

 

 

“Public Debt Ratings” means a rating to be based on the Borrower’s long-term
senior unsecured non-credit enhanced debt ratings (“Senior Unsecured Ratings”)
established by S&P, Moody’s, and Fitch.  If at any time there is a split in
Senior Unsecured Ratings among S&P, Moody’s, and Fitch and (a) two Senior
Unsecured Ratings are equal and higher than the third Senior Unsecured Rating,
the higher Senior Unsecured Ratings will apply, (b) two Senior Unsecured Ratings
are equal and lower than the third Senior Unsecured Rating, the lower Senior
Unsecured Ratings will apply, or (c) no Senior Unsecured Ratings are equal, the
intermediate Senior Unsecured Rating will apply.  In the event that the Borrower
shall maintain Senior Unsecured Ratings from only two of S&P, Moody’s, or Fitch,
and there is a split in such Senior Unsecured Ratings, (i) in the event of a
single level split, the higher Senior Unsecured Rating (i.e. the lower pricing)
will apply and (ii) in the event of a multiple level split, the pricing will be
based on the rating one level lower than the higher of the two.  If only S&P,
Moody’s, or Fitch issues a rating then such rating shall apply.  In the event
that the Borrower’s senior unsecured long-term debt is not rated by any of S&P,
Moody’s or Fitch, then the Applicable Rate shall be calculated at Pricing Level
6.

 

Initially, the Applicable Rate shall be determined based upon the Public Debt
Ratings specified in the certificate delivered pursuant to Section 4.01(a)(vi). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Public Debt Ratings shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

“Approved Fund” has the meaning specified in Section 10.07(h).

 

“Arranger” means each of Banc of America Securities LLC and J.P. Morgan
Securities, Inc., in their capacity as co-lead arrangers and co-book managers.

 

2

--------------------------------------------------------------------------------


 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

 

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel and, without duplication, the allocated cost
of internal legal services and all expenses and disbursements of internal
counsel.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2005
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Authorizations” means all filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.

 

“Availability Period” means the period from and including the Closing Date to
the Maturity Date.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Committed Loan” means a Committed Loan that bears interest based on
the Base Rate.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.01.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any

 

3

--------------------------------------------------------------------------------


 

such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank eurodollar market.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 33-1/3% or more of the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

 

(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

“Closing Date” means October 27, 2006, which is the first date all the
conditions precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01 (or, in the case of Section 4.01(b), waived by the Person entitled
to receive the applicable payment).

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Committed Borrowing” means a Borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

4

--------------------------------------------------------------------------------


 

 

“Committed Loan Notice” means a notice of (a) a Borrowing of Committed Loans,
(b) a conversion of Committed Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A-1.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated Debt” means, as of any date of determination, the Debt of the
Borrower and its Subsidiaries on a consolidated basis other than
(i) Non-Recourse Debt and (ii) Designated Hybrid Equity Securities.

 

“Consolidated Subsidiaries” means, at any date, any Subsidiary or other entity,
the accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Daily Floating Eurodollar Rate” means, with respect to any Daily Floating
Eurodollar Rate Loan for each day that it is a Daily Floating Eurodollar Rate
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m. (London time) on such day (if such day
is a Business Day) or the immediately preceding Business Day (if such day is not
a Business Day), for U.S. dollar deposits with a term equivalent to one
(1) month.  If such rate is not available at such time for any reason, then the
“Daily Floating Eurodollar Rate” shall be the rate per annum determined by the
Administrative Agent in accordance with its usual practice to be the rate at
which deposits in U.S. dollars in same day funds in the approximate amount of
the Daily Floating Eurodollar Rate Loan being made, continued or converted by
Bank of America and with a term equivalent to one (1) month would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) on
such day (if such day is a Business Day) or the immediately preceding Business
Day (if such day is not a Business Day).

 

“Daily Floating Eurodollar Rate Loan” means a Swing Line Loan that bears
interest at a rate based upon the Daily Floating Eurodollar Rate.

 

“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as Debt or liabilities in accordance with
GAAP:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b) all non-contingent obligations (and, for purposes of Section 8.01(e) and the
definitions of Material Debt and Material Financial Obligations, all contingent
obligations) of such Person arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

 

5

--------------------------------------------------------------------------------


 

(c) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(d) debt (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including debt arising under
conditional sales or other title retention agreements), whether or not such debt
shall have been assumed by such Person or is limited in recourse;

 

(e) capital leases;

 

(f) to the extent required to be included on the Borrower’s consolidated balance
sheet as debt or liabilities in accordance with GAAP, Synthetic Lease
Obligations;

 

(g) all obligations of such Person for the payment of money under Production
Payments; and

 

(h) all Guarantees of such Person in respect of any of the foregoing.  For all
purposes hereof, the Debt of the Borrower shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or any
Subsidiary of the Borrower is a general partner or a joint venturer, unless such
Debt is expressly made non-recourse to the Borrower or Subsidiary, as
applicable.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Designated Hybrid Equity Securities” means at any time Hybrid Equity Securities
in an outstanding principal amount equal to the lesser of (i) the outstanding
principal amount of Hybrid Equity Securities at such time, and (ii) 10% of Total
Capital at such time.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic” means organized under the laws of any state of the United States.

 

6

--------------------------------------------------------------------------------


 

“Dominion Acquisition” means the acquisition by the Borrower or a Subsidiary of
the Borrower of the stock of The Peoples Natural Gas Company and Hope Gas, Inc.
from Consolidated Natural Gas Company, a wholly-owned Subsidiary of Dominion
Resources, Inc.

 

“Eligible Assignee” has the meaning specified in Section 10.07(h).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Substances, (c) exposure to any Hazardous Substances,
(d) the release or threatened release of any Hazardous Substances into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Eurodollar Rate” means the Fixed Period Eurodollar Rate or the Daily Floating
Eurodollar Rate.

 

“Eurodollar Rate Loan” means a Fixed Period Eurodollar Rate Loan or a Daily
Floating Eurodollar Rate Loan.  Each reference to Eurodollar Rate Loan when used
in connection with Committed Loans shall mean a Fixed Period Eurodollar Rate
Loan.  Each reference to Eurodollar Rate Loan when used in connection with Swing
Line Loans shall mean a Daily Floating Eurodollar Rate Loan.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” means at any time a Subsidiary which is not a Material
Subsidiary, and is organized solely for the purpose of holding, directly or
indirectly, an ownership interest in one entity or property (or related entities
or properties), does not engage in any business unrelated to such entity(ies) or
property(ies) or the financing thereof and does not have any assets or
indebtedness other than those related to its interest in such entity(ies) or
property(ies) or the financing thereof and which shall have been identified as
an Excluded Subsidiary at or prior to such time by notice from the Borrower to
the Lenders.

 

“Existing Bond Debt” means Debt of the Borrower pursuant to the bonds issued
under the Indentures dated April 1, 1983 and July 1, 1996.

 

“Existing Credit Agreement” means that certain Revolving Credit Agreement dated
as of August 11, 2005 among the Borrower, Bank of America, N.A., as
administrative agent and letter of credit issuer, and the other agents and
lenders therein named, as amended.

 

“Existing Lenders” means the lenders who are parties to the Existing Credit
Agreement.

 

7

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent in
accordance with its usual practice.

 

“Fee Letters” means the letter agreement, dated September 27, 2006 among the
Borrower, the Administrative Agent and Banc of America Securities LLC and the
letter agreement, dated September 27, 2006 among the Borrower and J.P. Morgan
Securities, Inc.

 

“Fitch” means Fitch Ratings Inc. and any successor thereto.

 

“Fixed Period Eurodollar Rate” means, with respect to any Fixed Period
Eurodollar Rate Loan for the Interest Period applicable to such Fixed Period
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
U.S. dollar deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period.  If such rate is not available
at such time for any reason, then the “Fixed Period Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent in accordance with its usual practice to be the rate at which deposits in
U.S. dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the Fixed Period Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Fixed Period Eurodollar Rate Loan” means a Loan that bears interest at a rate
of interest based on the Fixed Period Eurodollar Rate.

 

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

 

“Forward Sale” means an obligation to deliver oil, gas or other minerals to be
acquired or produced in the future in consideration of advance payment therefor.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” has the meaning specified in Section 10.07(h).

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative

 

8

--------------------------------------------------------------------------------


 

tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.07(i).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person.  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the Borrower or a financing vehicle of the Borrower, other
than common stock, that meet the following criteria: (a) (i) the Borrower
demonstrates that such securities are classified, at the time they are issued,
as possessing a minimum of “intermediate equity content” by S&P and “Basket C
equity credit” by Moody’s (or the equivalent classifications then in effect by
such agencies) and (ii) on such determination date such securities are
classified as possessing a minimum of “intermediate equity content” by S&P or
“Basket C equity credit” by Moody’s (or the equivalent classifications then in
effect by such agencies) and (b) such securities require no repayments or
prepayments and no mandatory redemptions or repurchases, in each case, prior to
at least 91 days after the later of the termination of the Commitments and the
repayment in full of the Obligations.  As used in this definition, “mandatory
redemption” shall not include conversion of a security into common stock.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Information” has the meaning set forth in Section 10.08.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan
and other than a Daily Floating Eurodollar Rate Loan, the last day of each
Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; (b) as to any Base
Rate Loan (including a Swing Line Loan), the last

 

9

--------------------------------------------------------------------------------


 

Business Day of each March, June, September and December and the Maturity Date;
and (c) as to any Daily Floating Eurodollar Rate Loan, the last Business Day of
each calendar month.

 

“Interest Period” means, (a) with respect to any Fixed Period Eurodollar Rate
Loan, the period commencing on the date such Fixed Period Eurodollar Rate Loan
is disbursed or converted to or continued as a Fixed Period Eurodollar Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Borrower in its Loan Notice, or (b) with respect to any Daily Floating
Eurodollar Rate Loan, the period commencing on the date such Daily Floating
Eurodollar Rate Loan commences and ending one Business Day thereafter; provided
that:

 

(i)          any Interest Period applicable to any Fixed Period Eurodollar Rate
Loan which would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day;

 

(ii)         any Interest Period applicable to any Daily Floating Eurodollar
Rate Loan that would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day;

 

(iii)        any Interest Period applicable to any Fixed Period Eurodollar Rate
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall, subject to the provisions of clause (i) above,
end on the last Business Day of the calendar month at the end of such Interest
Period; and

 

(iv)       no Interest Period shall extend beyond the Maturity Date.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” has the meaning set forth in Section 2.03(h).

 

“JPM” means JPMorgan Chase Bank, N.A., and its successors.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means either Bank of America or JPM in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder; provided however, that the commitment of each of Bank of America and
JPM to issue Letters of Credit hereunder shall be limited to an aggregate
maximum amount for all such Letters of Credit issued by Bank of America or JPM,
as

 

10

--------------------------------------------------------------------------------


 

applicable, that is equal to the lesser of (i) $750,000,000, and (ii) 50% of the
Aggregate Commitments as determined at the time of any proposed issuance of a
Letter of Credit.  As used herein, the term “the L/C Issuer” shall mean “each
L/C Issuer” or  “the applicable L/C Issuer,” as the context may require.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.  For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Stated Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Sublimit” means an amount equal to $1,500,000,000, as such
amount may be reduced pursuant to Section 2.06.  The Letter of Credit Sublimit
is part of, and not in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, and the Fee Letters.

 

“Material Debt” means Debt (other than (i) Non-Recourse Debt and (ii) the Loans)
of the Borrower and one or more Subsidiaries, arising in one or more related or
unrelated transactions, in an aggregate principal or face amount exceeding
$100,000,000.

 

“Material Financial Obligations” means (i) a principal or face amount of Debt,
(ii) payment or collateralization obligations in respect of Swap Contracts, or
(iii) payment obligations in respect of Forward Sales, in each case of the
Borrower or any of its Subsidiaries, arising in one or more related or unrelated
transactions, exceeding in the aggregate $100,000,000.

 

“Material Plan” means, at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of $100,000,000.

 

11

--------------------------------------------------------------------------------


 

“Material Subsidiary” means any Subsidiary of Borrower for which (i) its assets
and the assets of its consolidated Subsidiaries comprise more than 5% of the
assets of the Borrower and its consolidated Subsidiaries, or (ii) its revenue
and the revenue of its consolidated Subsidiaries comprise more than 5% of the
revenue of the Borrower and its consolidated Subsidiaries, in each case
determined on a consolidated basis in accordance with GAAP as of the end of the
most recent fiscal year.

 

“Maturity Date” means the earlier of (a) the Stated Maturity Date and (b) the
effective date of any other termination, cancellation, or acceleration of all
Commitments under this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means, at any time, an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions, or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“New Parent Co.” has the meaning set forth in Schedule 10.22.

 

“Non-Recourse Debt” of any Person means Debt secured by a Lien on one or more
assets of such Person, where the rights and remedies of the holder of such Debt
in respect of such Debt do not extend to any other assets of such Person and, if
such Person is organized under the laws of or doing business in the United
States or any political subdivision thereof or therein, as to which such holder
has effectively waived (or subordinated in favor of the Lenders) such holder’s
right to make the election provided under 11 U.S.C. § 1111(b)(1)(A) (a “Recourse
Waiver”); provided however, that no Recourse Waiver shall be required with
respect to Production Payments, and no Recourse Waiver shall be required with
respect to the ANPI Obligations.  Debt of an Excluded Subsidiary which is
without recourse to the Borrower or any other Subsidiary shall be deemed
Non-Recourse Debt of such Excluded Subsidiary secured by all assets of such
Excluded Subsidiary (whether or not such Debt is in fact so secured) and no
Recourse Waiver shall be required in respect thereof.  For purposes of this
definition, the holders of ANPI Obligations which are Debt of a Person shall be
deemed to have a Lien (to the extent permitted by Section 7.01(j) hereof) on
assets of such Person securing such ANPI Obligations.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any the Borrower or any
Affiliate of the Borrower of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the

 

12

--------------------------------------------------------------------------------


 

jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Committed Loans occurring on
such date; (ii) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(iii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

“Platform” has the meaning set forth in Section 6.01.

 

“Production Payment” means an assignment of an interest in a fixed quantity
(measured by proceeds or by volume) of oil and gas or other hydrocarbons when
produced from a specified oil and gas property or properties, in consideration
for a payment in advance of production.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof.  The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Public Debt Ratings” has the meaning set forth in the definition of “Applicable
Rate.”

 

“PUC” means any state or local regulatory agency or governmental authority that
exercises jurisdiction over the rates, services, ownership, capital structure,
authority to borrow, operation or production of electricity, oil, gas or
hydrocarbons, or over Persons who own, construct, or operate facilities or
systems that produce, transport, process, or market electricity, oil, gas, or
hydrocarbons.

 

13

--------------------------------------------------------------------------------


 

“Register” has the meaning set forth in Section 10.07(c).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having at
least 51% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
at least 51% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition).

 

“Responsible Officer” means the chairman, chief executive officer, president,
executive vice president, chief financial officer, treasurer or assistant
treasurer of the Borrower.  Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.

 

“Restructuring” shall mean, as elected by the Borrower, either Restructuring
Alternative No. 1 or Restructuring Alternative No. 2.

 

“Restructuring Alternative No. 1” shall mean the corporate and debt
restructuring described as “Restructuring Alternative No. 1” on Schedule 10.22,
on the terms and conditions set forth in such Schedule.

 

“Restructuring Alternative No. 2” shall mean the corporate and debt
restructuring described as “Restructuring Alternative No. 2” on Schedule 10.22,
on the terms and conditions set forth in such Schedule.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“SPC” has the meaning specified in Section 10.07(i).

 

“Stated Maturity Date” means October 25, 2007; provided, however, if the Stated
Maturity Date is extended pursuant to Section 2.14, the latest date that the
Stated Maturity Date has been extended pursuant to such Section.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

14

--------------------------------------------------------------------------------


 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of (a) a Borrowing of Swing Line Loans,
or (b) a conversion of Swing Line Loans from one Type to the other, pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $150,000,000
and (b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Total Capital” means, at any date, the total of (i) Consolidated Debt plus
(ii) Shareholders’ Equity plus (iii) Designated Hybrid Equity Securities less
(iv) to the extent reflected in Shareholders’ Equity, any excess of the net book
value of assets subject to Liens securing Non-Recourse Debt (including the total
assets of Excluded Subsidiaries) over the amount of the related Non-Recourse
Debt and (v) either (a) less the absolute value of accumulated other
comprehensive income as determined in accordance with GAAP, or (b) plus the
absolute value of accumulated other comprehensive loss as determined in
accordance with GAAP, in each case determined at such date.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Fixed Period Eurodollar Rate Loan, and (b) with respect to a Swing
Line Loan, its character as a Base Rate Loan or a Daily Floating Eurodollar Rate
Loan.

 

15

--------------------------------------------------------------------------------


 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           (i)            The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(ii)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(iii)          The term “including” is by way of example and not limitation.

 

(iv)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.  (a)  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

 

(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other

 

16

--------------------------------------------------------------------------------


 

documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        References to Agreements and Laws.  Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.06        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.07        Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.

 

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

 

2.01        Committed Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Borrowing, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01. 
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

2.02        Borrowings, Conversions and Continuations of Committed Loans.

 

(a)           Each Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s delivery to the Administrative Agent of an irrevocable written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower, which may be delivered via facsimile.  Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans, and (ii) on the requested date of any
Borrowing of Base Rate Committed Loans.  Each Borrowing of, conversion or
continuation of Committed Loans shall be in a principal amount of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof.  Each Committed Loan Notice
shall specify (i) whether the Borrower is requesting a

 

17

--------------------------------------------------------------------------------


 

Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Committed Loans. 
Any such automatic conversion to Base Rate Committed Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  Each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such L/C Borrowings and second, to the
Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for Fixed
Period Eurodollar Rate Loans upon determination of such interest rate.  The
determination of the Fixed Period Eurodollar Rate by the Administrative Agent
shall be conclusive in the absence of manifest error.  At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)           After giving effect to all Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03, (1) from time to

 

18

--------------------------------------------------------------------------------


 

time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
the Borrower, and to amend or renew Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drafts under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower; provided that the L/C Issuer
shall not be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the Total
Outstandings would exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all Swing Line Loans would exceed
such Lender’s Commitment, or (z) the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit.  Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

 

(ii)           The L/C Issuer shall be under no obligation to issue any Letter
of Credit and, in the case of clauses (B) and (C) below shall not issue any
Letter of Credit, if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of Letters of Credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)           subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiry date;

 

(C)           the expiry date of such requested Letter of Credit would occur
(1) after the Letter of Credit Expiration Date, unless all the Lenders have
approved such expiry date, or (2) after any Stated Maturity Date applicable to
any Declining Lender (as defined in Section 2.14(b)), unless the amount of such
Letter of Credit together with all other L/C Obligations outstanding on the date
of issuance of such Letter of Credit is equal to or less than the aggregate
Commitments of all Lenders who shall remain parties to this Agreement subsequent
to the Stated Maturity Date that immediately precedes the expiry date of such
Letter of Credit;

 

(D)          the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;  or

 

(E)           such Letter of Credit is (1) in an initial amount less than
$500,000, (2) is to be denominated in a currency other than Dollars, or (3) is
to be issued for a purpose other than to support surety bonds (including appeal
bonds), worker’s compensation requirements and other general corporate purposes.

 

(iii)          The L/C Issuer shall not amend any Letter of Credit if (A) the
L/C Issuer would have no obligation at such time to issue such Letter of Credit
in its amended form under any of

 

19

--------------------------------------------------------------------------------


 

Sections 2.03(a)(ii)(B), (C) or (E)(2) or (3), or (B) the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised

 

20

--------------------------------------------------------------------------------


 

form  (as extended) under the terms hereof (by reason of the provisions of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied and in
each such case directing the L/C Issuer not to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.  The Administrative Agent shall give the Lenders notice of the
issuance of any Letter of Credit and any amendment thereto.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof.  In such event, the Borrower shall be deemed to
have requested a Committed Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)           Each Lender (including the Lender acting as L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

21

--------------------------------------------------------------------------------


 

(iv)          Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Pro Rata Share of
such amount shall be solely for the account of the L/C Issuer.

 

(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice). 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral (as
defined in Section 2.03(g)) applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

22

--------------------------------------------------------------------------------


 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

 

(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
any Agent-Related Person, nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, any
Agent-Related Person, any Lender, nor any of the respective correspondents,
participants or assignees of the L/C Issuer, shall be liable or responsible to
the Borrower for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C

 

23

--------------------------------------------------------------------------------


 

Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)           Cash Collateral.  Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any Letter of Credit may for any
reason remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be).  For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the L/C Issuer
and the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders).  Derivatives of such term have corresponding meanings.  The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing.  Cash collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.

 

(h)           Applicability of ISP.  Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) (the “ISP”)  shall apply to each standby Letter
of Credit.

 

(i)            Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share a Letter of Credit fee for each Letter of Credit equal to the
Applicable Rate times the daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit).  Such Letter of Credit fees shall be computed on a
quarterly basis in arrears.  Such Letter of Credit fees shall be due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit in the amounts and
at the times specified in the Fee Letter.  In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to Letters of Credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(k)           Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

 

24

--------------------------------------------------------------------------------


 

2.04        Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Commitment, and provided, further, that the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
The Borrower will have the option to choose whether the Swing Line Loan is a 
(1) Base Rate Loan, or a (2) Daily Floating Eurodollar Rate Loan.  Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Swing Line Loan.

 

(b)           Borrowing Procedures; Conversion to Base Rate.  Each Swing Line
Borrowing, and each conversion of Swing Line Borrowings from one Type to the
other shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000,  (ii) the
requested borrowing or conversion date, which shall be a Business Day, and
(iii) whether the loan is a Base Rate Loan or a Daily Floating Eurodollar Rate
Loan.  Each such telephonic notice must be confirmed promptly by delivery to the
Swing Line Lender and the Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Pro Rata
Share of the amount of Swing Line Loans then outstanding.  Such request shall be
made in writing (which written request shall be deemed to be a Committed Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02,

 

25

--------------------------------------------------------------------------------


 

without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent. 
Each Lender shall make an amount equal to its Pro Rata Share of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Committed Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)          If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

(iv)          Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share thereof in the same funds as those
received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into

 

26

--------------------------------------------------------------------------------


 

by the Swing Line Lender in its discretion), each Lender shall pay to the Swing
Line Lender its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its Committed Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s Pro
Rata Share of any Swing Line Loan, interest in respect of such Pro Rata Share
shall be solely for the account of the Swing Line Lender.

 

(f)                                    Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                         Prepayments.

 

(a)                                  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Committed Loans;
(ii) any prepayment of Fixed Period Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof, and (iii) any prepayment of Base Rate Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of Fixed Period Eurodollar Rate Loans shall
be accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05.  Each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Pro Rata Shares.

 

(b)                                 The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(c)                                  If for any reason the Total Outstandings at
any time exceed the Aggregate Commitments then in effect, the Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b) unless after the prepayment in full of the Loans, the Total
Outstandings exceed the Aggregate Commitments then in effect.

 

2.06                         Termination or Reduction of Commitments.  The
Borrower may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce

 

27

--------------------------------------------------------------------------------


 

the Aggregate Commitments; provided that (i) any such notice shall be received
by the Administrative Agent not later than 11:00 a.m. three Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Letter of Credit Sublimit or such Swing Line
Sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments.  Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Pro Rata Share.  All facility and utilization fees accrued
until the effective date of any termination of the Aggregate Commitments shall
be paid on the effective date of such termination.

 

2.07                         Repayment of Loans.

 

(a)                                  The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans outstanding
on such date.

 

(b)                                 The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date ten Business Days after such Swing
Line Loan is made and (ii) the Maturity Date.

 

2.08                         Interest.

 

(a)                                  Subject to the provisions of subsection
(b) below, (i) each Fixed Period Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Fixed Period Eurodollar Rate for such Interest Period plus
the Applicable Rate; (ii) each Base Rate Committed Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the (1) Base
Rate plus the Applicable Rate, or (2) Daily Floating Eurodollar Rate plus the
Applicable Rate.

 

(b)                                 If any amount payable by the Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.  Furthermore, while any Event of Default exists, the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.  Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                         Fees.

 

(a)                                  Facility Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Pro Rata Share, a facility fee equal to the Applicable Rate times the actual
daily amount of the Aggregate Commitments (or, if the Aggregate Commitments have
terminated, on the Outstanding Amount of all Committed Loans, Swing Line Loans,
and L/C Obligations), regardless of

 

28

--------------------------------------------------------------------------------


 

usage.  The facility fee shall accrue at all times during the Availability
Period (and thereafter so long as any Committed Loans, Swing Line Loans, or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date (and, if applicable, thereafter on demand).  The
facility fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

 

(b)                                 Utilization Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Pro Rata Share, a utilization fee equal to the Applicable Rate times the Total
Outstandings on each day that the Total Outstandings exceed 50% of the actual
daily amount of the Aggregate Commitments.  The utilization fee shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date.  The utilization fee shall be calculated
quarterly in arrears and if there is any change in the Applicable Rate during
any quarter, the daily amount shall be computed and multiplied by the Applicable
Rate for each period during which such Applicable Rate was in effect.  The
utilization fee shall accrue at all times, including at any time during which
one or more of the conditions in Article IV is not met.

 

(c)                                  Other Fees.

 

(i)                                     The Borrower shall pay to each Arranger
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letters.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10                         Computation of Interest and Fees.  All computations
of interest for Base Rate Loans when the Base Rate is determined by Bank of
America’s “prime rate” shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.

 

2.11                         Evidence of Debt.

 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence of the amount of the Credit Extensions made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts

 

29

--------------------------------------------------------------------------------


 

or records.  Each Lender may attach schedules to its Note and endorse thereon
the date, Type (if applicable), amount and maturity of its Loans and payments
with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                         Payments Generally.

 

(a)                                  All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

 

(b)                                 If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(c)                                  (i)                                    
Unless the Borrower has notified the Administrative Agent, prior to the date any
payment is required to be made by it to the Administrative Agent or the L/C
Issuer hereunder, that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then each of the Lenders or the L/C Issuer, as the case may be,
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender or the L/C Issuer in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender or the L/C Issuer to the date such amount is
repaid to the Administrative Agent in immediately available funds at the greater
of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(ii)                                  Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
Fixed Period Eurodollar Rate Loans (or, in the case of any Borrowing of Base
Rate Committed Loans, prior to 12:00 noon on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 (or,
in the case of a Borrowing of Base Rate Loans, that such Lender has made such
share available in accordance with and at the time required by Section 2.02) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the

 

30

--------------------------------------------------------------------------------


 

greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Committed Loan included in such Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(e)                                  The obligations of the Lenders hereunder to
make Committed Loans and to fund participations in Letters of Credit and Swing
Line Loans are several and not joint.  The failure of any Lender to make any
Committed Loan, to fund any such participation or to make any payment under
Sections 10.4 or 10.5 on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, purchase its participation or make its payment under Sections
10.4 or 10.5.

 

(f)                                    Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.

 

2.13                         Sharing of Payments.  If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Committed
Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it, any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Committed Loans made by them, and/or
such subparticipations in the participations in L/C Obligations and Swing Line
Loans held by them, as the case may be, as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon.  The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation. 
The Administrative

 

31

--------------------------------------------------------------------------------


 

Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section and will in each
case notify the Lenders following any such purchases or repayments.  Each Lender
that purchases a participation pursuant to this Section shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

2.14                         Extension of Stated Maturity Date.

 

(a)                                  Without further action by or consent from
the Lenders, the Stated Maturity Date shall be extended to October 26, 2011 (or,
if such date is not a Business Day, the next preceding Business Day) if the
following requirements are satisfied on or before September 25, 2007:

 

(i)                                     if the Restructuring has not occurred
prior to such date, the Borrower shall have provided to the Administrative Agent
the following, in form and substance satisfactory to the Administrative Agent
(A) a copy of the securities certificate registered with the Pennsylvania Public
Utility Commission (the “Securities Certificate”) and of the order of the
Pennsylvania Public Utility Commission approving the Borrower’s incurring
indebtedness hereunder with a maturity date of October 26, 2011, (B) an opinion
of counsel to the Borrower (which may be internal counsel) stating that (x) the
Securities Certificate has been registered with the Pennsylvania Public Utility
Commission in accordance with Chapter 19 of the Pennsylvania Public Utility Code
and by virtue of such registration, authorizes the Borrower to incur
indebtedness hereunder with a maturity date of October 26, 2011, and (y) no
other Authorizations are required by the Pennsylvania Public Utility Commission
or by the PUC in any other state identified by the Borrower as being a state in
which the Borrower or any of its Subsidiaries is subject to regulation by a PUC,
(C) copies of corporate resolutions certified by the Secretary or Assistant
Secretary of the Borrower, or such other evidence as may be satisfactory to the
Administrative Agent, demonstrating that the Borrower’s incurrence of
indebtedness hereunder with a maturity date of October 26, 2011 has been duly
authorized by all necessary corporate action, together with an opinion of
counsel to the Borrower (which may be internal counsel) to such effect, and
(D) a certificate of a Responsible Officer of the Borrower stating that all
federal and state Authorizations required in order to permit the Borrower to
incur indebtedness hereunder with a maturity date of October 26, 2011 have been
obtained, listing any such Authorizations obtained and attaching true and
correct copies thereof, or stating that no such Authorizations are required; or

 

(ii) if the Restructuring has occurred prior to such date, the Borrower shall
have provided to the Administrative Agent (A) an opinion of counsel (which may
be internal counsel) in form and substance reasonably satisfactory to the
Administrative Agent stating that all Authorizations of federal regulators and
of state regulators in Pennsylvania and West Virginia (and in any other state,
if any, where the Borrower or any of its Subsidiaries is subject to PUC
regulation) required in order to permit the Borrower to incur indebtedness
hereunder with a maturity date of October 26, 2011 have been obtained and
listing any such Authorizations obtained, or stating that no such Authorizations
are required, and (B) copies of corporate resolutions certified by the Secretary
or Assistant Secretary of the Borrower, or such other evidence as may be
satisfactory to the Administrative Agent, demonstrating that Borrower’s
incurrence of indebtedness hereunder with a maturity date of October 26, 2011
has been duly authorized by all necessary corporate action, together with an
opinion of counsel to the Borrower (which may be internal counsel) to such
effect, and (C) a certificate of a Responsible Officer of the Borrower stating
that all federal and state Authorizations required in order to permit the
Borrower to incur indebtedness hereunder with a maturity date of October 26,
2011 have been obtained, listing any such Authorizations obtained and attaching
true and correct copies thereof, or stating that no such Authorizations are
required.

 

32

--------------------------------------------------------------------------------


 

The Administrative Agent shall promptly notify the Lenders when the foregoing
conditions have been satisfied, and the extension shall be effective as of the
date of such notice.

 

(b)                                 Not earlier than 90 days prior to, nor later
than 30 days prior to, an annual anniversary of the Closing Date, the Borrower
may, upon notice to the Administrative Agent (who shall promptly notify the
Lenders), request a one year extension of the then current Stated Maturity
Date.  The Borrower may request such an extension no more than two times. 
Within 15 days of delivery of such notice, each Lender shall notify the
Administrative Agent whether or not it consents to such extension (which consent
may be given or withheld in such Lender’s sole and absolute discretion).  Any
Lender not responding within the above time period shall be deemed not to have
consented to such extension.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the Lenders’ responses.  If any Lender declines, or
is deemed to have declined, to consent to such extension (a “Declining Lender”),
the Borrower may cause any such Declining Lender to be removed or replaced as a
Lender pursuant to Section 10.16.

 

Only if Lenders holding at least 51% of the Commitments (calculated prior to
giving effect to any removals and/or replacements of Lenders permitted herein)
(the “Consenting Lenders”) have consented to an extension requested pursuant to
this Section 2.14(b), the Stated Maturity Date shall be extended, with respect
only to the Consenting Lenders and any Lender replacing a Declining Lender
pursuant to Section 10.16.  If so extended, the Stated Maturity Date, as to the
Consenting Lenders and each Lender replacing a Declining Lender pursuant to
Section 10.16, shall be extended to the date falling one year after the existing
Stated Maturity Date (except that if such date is not a Business Day, such
Stated Maturity Date, as so extended, shall be the next preceding Business Day);
provided, however, that the pre-existing Stated Maturity Date shall remain in
effect with respect to any Declining Lender that is not replaced.  The
Administrative Agent and the Borrower shall promptly confirm to the Lenders such
extension, and the Administrative Agent shall distribute an amended Schedule
2.01 (which shall be deemed incorporated into this Agreement), to reflect any
changes in Lenders and their respective Commitments.

 

As a condition precedent to such extension, the Borrower shall have provided to
the Administrative Agent the following, in form and substance satisfactory to
the Administrative Agent:

 

(i) copies of corporate resolutions certified by the Secretary or Assistant
Secretary of the Borrower, or such other evidence as may be satisfactory to the
Administrative Agent, demonstrating that Borrower’s incurrence of indebtedness
hereunder with a maturity date of the Stated Maturity Date, as extended pursuant
to this Section 2.14(b), has been duly authorized by all necessary corporate
action, together with an opinion of counsel to the Borrower (which may be
internal counsel) to such effect,

 

(ii) a certificate (in sufficient copies for each Lender), signed by a
Responsible Officer of the Borrower certifying that, (A) before and after giving
effect to such extension, the representations and warranties contained in
Article V (including without limitation the representation and warranties set
forth in Sections 5.04(c) and 5.05) and the other Loan Documents are true and
correct on and as of the date thereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14(b), the representations and warranties contained
in subsections (a) and (b) of Section 5.04 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, (B) no Default or Event of Default exists, and (C) all federal
and state Authorizations required in order to permit the Borrower to incur
indebtedness hereunder with a maturity date of the Stated Maturity Date, as
extended pursuant to this Section 2.14(b) have been obtained, listing any such
Authorizations obtained and attaching true and correct copies thereof, or
stating that no such Authorizations are required,

 

33

--------------------------------------------------------------------------------


 

(iii) a copy of the securities certificate registered with the Pennsylvania
Public Utility Commission and of the order of the Pennsylvania Public Utility
Commission approving the Borrower’s incurring indebtedness hereunder with a
maturity date of the Stated Maturity Date, as extended pursuant to this
Section 2.14(b), and

 

(iv) an opinion of counsel to the Borrower (which may be internal counsel)
stating that (A) such securities certificate has been registered with the
Pennsylvania Public Utility Commission in accordance with Chapter 19 of the
Pennsylvania Public Utility Code and by virtue of such registration, authorizes
the Borrower to incur indebtedness hereunder with a maturity date of the Stated
Maturity Date, as extended pursuant to this Section 2.14(b), and (B) no other
Authorizations are required by the Pennsylvania Public Utility Commission or by
the PUC in any other state identified by the Borrower as being a state in which
the Borrower or any of its Subsidiaries is subject to regulation by a PUC;

 

provided, however, that the delivery of the items set forth in the foregoing
clauses (iii) and (iv) shall not be required as a condition precedent to such
extension in the event that prior to the Borrower’s request for such extension
(1) the Restructuring has been consummated and (2) the Borrower has provided an
opinion of counsel (which may be internal counsel) in form and substance
reasonably satisfactory to the Administrative Agent stating that all
Authorizations of federal regulators and of state regulators in Pennsylvania and
West Virginia (and in any other state, if any, where the Borrower or any of its
Subsidiaries is subject to the PUC regulation) required in order to permit the
Borrower to incur indebtedness hereunder with a maturity date of the Stated
Maturity Date, as extended pursuant to this Section 2.14(b), have been obtained
and listing any such Authorizations obtained, or stating that no such
Authorizations are required.

 

The Borrower shall (i) on the existing Stated Maturity Date, prior to or
contemporaneous with giving effect to any extension, pay amounts due, in full,
to any Declining Lender that is not replaced as a Lender pursuant to
Section 10.16, and (ii) prepay any Committed Loans outstanding on the existing
Stated Maturity Date which were made to it (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep outstanding
Committed Loans ratable with the Pro Rata Shares of all the Lenders.

 

2.15                         Increase in Commitments.

 

(a)                                  Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may on a one-time basis request an increase in the Aggregate
Commitments to an amount not exceeding $2,000,000,000; provided that any such
request for an increase shall be in a minimum amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  At the time of sending such notice,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Lenders).  Each Lender shall notify the Administrative Agent within such
time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Pro Rata Share of
such requested increase.  Any Lender not responding within such time period
shall be deemed to have declined to increase its Commitment.  The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder.  To achieve the full amount of a requested
increase, the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.

 

(b)                                 If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.  As a condition

 

34

--------------------------------------------------------------------------------


 

precedent to such increase, the Borrower shall have provided to the
Administrative Agent the following, in form and substance satisfactory to the
Administrative Agent:

 

(i) copies of corporate resolutions certified by the Secretary or Assistant
Secretary of the Borrower, or such other evidence as may be satisfactory to the
Administrative Agent, demonstrating that Borrower’s incurrence of indebtedness
hereunder in the amount of the Aggregate Commitments as increased pursuant to
this Section 2.15 and with a maturity date of the Stated Maturity Date then in
effect, has been duly authorized by all necessary corporate action, together
with an opinion of counsel to the Borrower (which may be internal counsel) to
such effect,

 

(ii) a certificate dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of the Borrower certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V (including without limitation the
representation and warranties set forth in Sections 5.04(c) and 5.05) and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of
Section 5.04 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, (B) no
Default exists, and (C) a certificate of a Responsible Officer of the Borrower
stating that all Authorizations of federal and state regulators required in
order to authorize the Borrower to incur indebtedness hereunder in the amount of
the Aggregate Commitments as increased pursuant to this Section 2.15 and with a
maturity date of the Stated Maturity Date then in effect have been obtained,
listing any such Authorizations obtained and attaching true and correct copies
thereof, or stating that no such Authorizations are required,

 

(iii) a copy of the securities certificate registered with the Pennsylvania
Public Utility Commission and the order of the Pennsylvania Public Utility
Commission approving the Borrower’s incurring indebtedness hereunder in the
amount of the Aggregate Commitments as increased pursuant to this Section 2.15
and with a maturity date of the Stated Maturity Date then in effect, and

 

(iv) an opinion of counsel to the Borrower (which may be internal counsel)
stating that (x) such securities certificate has been registered with the
Pennsylvania Public Utility Commission in accordance with Chapter 19 of the
Pennsylvania Public Utility Code and by virtue of such registration, authorizes
the Borrower to incur indebtedness hereunder in the amount of the Aggregate
Commitments as increased pursuant to this Section 2.15 and with a maturity date
of the Stated Maturity Date then in effect, and (y) no other Authorizations are
required by the Pennsylvania Public Utility Commission or by the PUC in any
other state identified by the Borrower as being a state in which the Borrower or
any of its Subsidiaries is subject to regulation by a PUC;

 

provided, however, that the delivery of the items set forth in the foregoing
clauses (iii) and (iv) shall not be required as a condition precedent to such
increase in the event that prior to the Borrower’s request for such increase
(x) the Stated Maturity Date has not been extended beyond October 25, 2007
pursuant to Section 2.14, or (y)(1) the Restructuring has been consummated, and
(2) the Borrower provides an opinion of counsel (which may be internal counsel)
in form and substance reasonably satisfactory to the Administrative Agent
stating that all Authorizations of federal regulators and of state regulators in
Pennsylvania and West Virginia (and in any other state, if any, where the
Borrower or any of its Subsidiaries is subject to the PUC regulation) required
in order to permit the Borrower to incur indebtedness hereunder in the amount of
the Aggregate Commitments as increased pursuant to this Section 2.15 and with a
maturity date of the Stated Maturity Date then in effect have been obtained and
listing any such Authorizations obtained, or stating that no such Authorizations
are required.

 

The Borrower shall prepay any Committed Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the

 

35

--------------------------------------------------------------------------------


 

outstanding Committed Loans ratable with any revised Pro Rata Shares arising
from any nonratable increase in the Commitments under this Section.

 

(c)                                  This Section shall supersede any provisions
in Sections 2.12 or 10.01 to the contrary.

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                         Taxes.

 

(a)                                  Any and all payments by the Borrower to or
for the account of the Administrative Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its overall net income, and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or maintains a lending office (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”).  If the Borrower shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), each of the
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, the Borrower shall
furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof.

 

(b)                                 In addition, the Borrower agrees to pay any
and all present or future stamp, court or documentary taxes and any other excise
or property taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

 

(c)                                  If the Borrower shall be required to deduct
or pay any Taxes or Other Taxes from or in respect of any sum payable under any
Loan Document to the Administrative Agent or any Lender, the Borrower shall also
pay to the Administrative Agent or to such Lender, as the case may be, at the
time interest is paid, such additional amount that the Administrative Agent or
such Lender specifies is necessary to preserve the after-tax yield (after
factoring in all taxes, including taxes imposed on or measured by net income)
that the Administrative Agent or such Lender would have received if such Taxes
or Other Taxes had not been imposed.

 

(d)                                 The Borrower agrees to indemnify the
Administrative Agent and each Lender for (i) the full amount of Taxes and Other
Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by the Administrative
Agent and such Lender, (ii) amounts payable under Section 3.01(c) and (iii) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Payment under this subsection (d) shall be made within
30 days after the date the Lender or the Administrative Agent makes a demand
therefor.

 

36

--------------------------------------------------------------------------------


 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.  Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or that the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04                        Increased Cost and Reduced Return; Capital Adequacy.

 

(a)                                  If any Lender determines that as a result
of the introduction of or any change in or in the interpretation of any Law, or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining Eurodollar
Rate Loans or (as the case may be) issuing or participating in Letters of
Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this subsection
(a) any such increased costs or reduction in amount resulting from (i) Taxes or
Other Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis
of taxation of overall net income or overall gross income by the United States
or any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and
(iii) reserve requirements contemplated by Section 3.04(c)), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

 

(b)                                 If any Lender determines that the
introduction of any Law regarding capital adequacy or any change therein or in
the interpretation thereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.

 

37

--------------------------------------------------------------------------------


 

(c)                                  The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 15
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 15 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 15 days from receipt of such notice.  Each Lender will promptly notify
the Borrower and the Administrative Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Lender to
compensation pursuant to this Section and will designate a different Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

3.05                        Funding Losses.  Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan or Daily Floating Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan or Daily Floating
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or

 

(c)                                  any assignment of a Fixed Period Eurodollar
Rate Loan on a day other than the last day of the Interest Period therefor as a
result of a request by the Borrower pursuant to Section 10.16;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan (excluding loss of anticipated
profits) or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Fixed Period
Eurodollar Rate Loan made by it at the Fixed Period Eurodollar Rate for such
Loan by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Fixed Period Eurodollar Rate Loan was in fact so funded.

 

3.06                        Matters Applicable to all Requests for
Compensation.  A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error.  In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

 

38

--------------------------------------------------------------------------------


 

ARTICLE IV.

CONDITIONS PRECEDENT TO CLOSING DATE AND TO CREDIT EXTENSIONS

 

4.01                        Conditions of Closing Date and Initial Credit
Extension.  The obligation of each Lender to make its initial Credit Extension,
hereunder is subject to satisfaction of the following conditions precedent:

 

(a)                                  The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Borrower, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and its
legal counsel:

 

(i)                                     executed counterparts of this Agreement,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of a Responsible
Officer of the Borrower as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which the Borrower is a party;

 

(iv)                              a certificate of the Pennsylvania Secretary of
State evidencing that the Borrower is duly organized or formed, and is validly
existing, in good standing under the laws of the State of Pennsylvania;

 

(v)                                 a favorable opinion of Reed Smith LLP,
counsel to the Borrower, addressed to the Administrative Agent and each Lender,
as to the matters set forth in Exhibit E-1 and a favorable opinion of the Deputy
General Counsel of the Borrower, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit E-2;

 

(vi)                              a certificate signed by a Responsible Officer
of the Borrower certifying (A) that the representations and warranties of the
Borrower contained in Article V are true and correct on and as of the date
hereof, (B) that no Default exists or would result from the execution of this
Agreement, (C) that there has been no material adverse change since December 31,
2005 in the business, assets, liabilities (actual or contingent), operations, or
condition (financial or otherwise) of the Borrower and its subsidiaries taken as
a whole; and (D) the current Public Debt Ratings;

 

(vii)                           evidence that the Commitments under the Existing
Credit Agreement have been or concurrently with the Closing Date are being
terminated, and that the Borrower has repaid all amounts owed thereunder upon
such termination; and

 

(viii)                        such other assurances, certificates, documents,
consents or opinions as the Administrative Agent, the L/C Issuer, the Swing Line
Lender or the Required Lenders reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all Attorney Costs of the Administrative Agent to
the extent invoiced prior to or on the Closing Date.

 

39

--------------------------------------------------------------------------------


 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than (i) a
Committed Loan Notice requesting only a conversion of Committed Loans to the
other Type, (ii) a continuation of Eurodollar Rate Loans, or (iii) a Swing Line
Loan Notice requesting only a conversion of Swing Line Loans to the other Type)
is subject to the following conditions precedent:

 

(a)                                  The representations and warranties of the
Borrower contained in Article V (except the representations and warranties in
Sections 5.04(c), 5.05 and 5.06, as to any matter which has theretofore been
disclosed in writing by the Borrower to the Lenders by written notice given to
the Administrative Agent) or in any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except that for purposes of this Section 4.02, the representations
and warranties contained in subsections (a) and (b) of Section 5.04 shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Extension (other than (i) a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, (ii) a continuation of
Eurodollar Rate Loans, or (iii) a Swing Line Loan Notice requesting only a
conversion of Swing Line Loans to the other Type) submitted by the Borrower
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants that:

 

5.01                        Corporate Existence and Power.  The Borrower is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has all corporate powers and
all material Authorizations required to carry on its business as now conducted.

 

5.02                        Corporate and Governmental Authorization; No
Contravention.  The Borrower’s incurrence of Debt hereunder, and the execution,
delivery and performance by the Borrower of this Agreement and the Notes, are
within the corporate powers of the Borrower, have been duly authorized by all
necessary corporate action, require no action by or in respect of, or filing
with, any Governmental Authority (except such as has been obtained), do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or by-laws of the Borrower or
of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Borrower or any of its Subsidiaries, or result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.

 

5.03                        Binding Effect.  This Agreement constitutes a valid
and binding agreement of the Borrower, and each Note, when executed and
delivered in accordance with this Agreement, will constitute a valid and binding
obligation of the Borrower, in each case enforceable in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency or
similar laws of general application relating to the enforcement of creditors’
rights.

 

40

--------------------------------------------------------------------------------


 

5.04                        Financial Information.

 

(a)                                  The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2005, and the
related consolidated statements of income, cash flows and changes in
stockholders’ equity for the fiscal year then ended, reported on by Ernst &
Young LLP, independent certified public accountants for the Borrower, and set
forth in the Borrower’s 2005 Form 10-K, a copy of which has been delivered to
each of the Lenders, (i) fairly present, in conformity with GAAP, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year, and (ii) show, to the extent required by GAAP,
all material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Debt.

 

(b)                                 The unaudited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of June 30, 2006, and the
related unaudited consolidated statements of income and cash flows for the three
months then ended, set forth in the Borrower’s Form 10-Q for the quarter ended
June 30, 2006, a copy of which has been delivered to each of the Lenders, fairly
present, in conformity with GAAP applied on a basis consistent with the
financial statements referred to in subsection (a) of this Section, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such three month period (subject to normal year-end adjustments).

 

(c)                                  Since December 31, 2005 there has been no
material adverse change in the business, financial position or results of
operations of the Borrower and its Consolidated Subsidiaries, considered as a
whole.

 

5.05                        Litigation. There is no action, suit, proceeding or
investigation pending against, or, to the knowledge of the Borrower, threatened
against or affecting, the Borrower or any of its Subsidiaries before any
Governmental Authority in which there is a reasonable possibility of an adverse
decision which could materially adversely affect the business, consolidated
financial position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity or enforceability of this Agreement or the Notes.

 

5.06                        No Default.  Neither the Borrower nor any of its
Subsidiaries is in default under or with respect to any Contractual Obligation
which could be reasonably expected to have a material adverse effect on the
business, financial condition, results of operations or prospects of the
Borrower and its Consolidated Subsidiaries, considered as a whole.

 

5.07                        Compliance with ERISA.  Each member of the ERISA
Group has fulfilled its obligations under the minimum funding standards of ERISA
and the Internal Revenue Code with respect to each Plan and is in compliance in
all material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan.  No member of the ERISA Group
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code, or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.

 

5.08                        Environmental Matters.  In the ordinary course of
its business, the Borrower conducts an ongoing review of the effect of
Environmental Laws on the business, operations and properties of the Borrower
and its Subsidiaries, in the course of which it identifies and evaluates
associated liabilities and costs (including, without limitation, any capital or
operating expenditures required for clean-up or closure of properties presently
or previously owned, any capital or operating expenditures required to achieve
or

 

41

--------------------------------------------------------------------------------


 

maintain compliance with environmental protection standards imposed by law or as
a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat, any costs or liabilities in connection with off-site disposal
of wastes or Hazardous Substances, and any actual or potential liabilities to
third parties, including employees, and any related costs and expenses).  On the
basis of this review, the Borrower has concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a material adverse effect on the business, financial
condition, results of operations or prospects of the Borrower and its
Consolidated Subsidiaries, considered as a whole.

 

5.09                        Taxes.  The Borrower and its Subsidiaries have filed
all United States Federal income tax returns and all other material tax returns
which are required to be filed by them, and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the Borrower or any
Subsidiary (other than those not yet delinquent and payable without premium or
penalty, and except for those being diligently contested in good faith by
appropriate proceedings, and in each case, for which adequate reserves and
provisions for taxes have been made on the books of the Borrower and each
Subsidiary).  The charges, accruals and reserves on the books of the Borrower
and its Subsidiaries in respect of taxes or other governmental charges are, in
the opinion of the Borrower, adequate.

 

5.10                        Subsidiaries.  Each of the Borrower’s corporate
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and has all
corporate powers and all material governmental authorizations required to carry
on its business as now conducted, except where the absence of any of the
foregoing could not reasonably be expected to have a material adverse effect on
the business, financial condition, results of operations or prospects of the
Borrower and its Consolidated Subsidiaries, considered as a whole.

 

5.11                        Regulatory Restrictions on Borrowing; Margin
Regulations.

 

(a)                                  None of the Borrower, any Person
Controlling the Borrower, or any Subsidiary is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

(b)                                 Margin stock does not constitute more than
25% of the assets of the Borrower and its Subsidiaries.

 

5.12                        Full Disclosure.  No statement, information, report,
representation, or warranty made by the Borrower in any Loan Document or
furnished to the Administrative Agent or any Lender by or on behalf of the
Borrower in connection with any Loan Document contains any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

The Borrower agrees that, so long as any Lender has any Commitment hereunder,
any Letter of Credit remains outstanding or any amount payable hereunder remains
unpaid:

 

6.01                        Information.  The Borrower will deliver to the
Administrative Agent and each Lender:

 

(a)                                  as soon as available, and in any event
within 60 days after the end of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such fiscal year and the related consolidated statements of income, cash flows
and changes in stockholders’ equity for such fiscal year, setting forth in each
case in comparative form the figures for the

 

42

--------------------------------------------------------------------------------


 

previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing selected by the
Borrower, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

 

(b)                                 as soon as available, and in any event
within 35 days after the end of each of the first three quarters of each fiscal
year of the Borrower, a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such quarter and the related
consolidated statements of income and cash flows for such quarter and for the
portion of the Borrower’s fiscal year ended at the end of such quarter, setting
forth in the case of such statements of income and cash flows, in comparative
form the figures for the corresponding quarter and the corresponding portion of
the Borrower’s previous fiscal year, all certified (subject to normal year-end
adjustments) as to fairness of presentation, conformity to GAAP and consistency
by the chief financial officer or the chief accounting officer of the Borrower;

 

(c)                                  simultaneously with the delivery of each
set of financial statements referred to in clauses (a) and (b) above, a
certificate of a Responsible Officer of the Borrower substantially in the form
of the Compliance Certificate attached hereto;

 

(d)                                 within five days after any officer of the
Borrower obtains actual knowledge of any Default, if such Default is then
continuing, a certificate of a Responsible Officer of the Borrower setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto;

 

(e)                                  promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(f)                                    promptly upon the filing thereof, copies
of all registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and reports on Forms
10-K, 10-Q and 8-K (or their equivalents) which the Borrower shall have filed
with the Securities and Exchange Commission;

 

(g)                                 if and when any member of the ERISA Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer or the chief
accounting officer of the Borrower setting forth details as to such occurrence
and action, if any, which the Borrower or applicable member of the ERISA Group
is required or proposes to take;

 

43

--------------------------------------------------------------------------------


 

(h)                                 notice that S&P or Moody’s has changed the
equity treatment for any securities if such change would be relevant to the
determination of whether such securities are Hybrid Equity Securities, such
notice to be given by the Borrower promptly upon receiving notice from S&P or
Moody’s, or promptly upon otherwise acquiring actual knowledge of the foregoing;
and

 

(i)                                     from time to time, such additional
information regarding the financial position or business of the Borrower and its
Subsidiaries as the Administrative Agent, at the request of any Lender, may
reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a), (b), (e) or
(f) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) (A) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (B) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent), and (ii) on which the Borrower notifies
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any such documents; provided that the Borrower shall
deliver paper copies or soft copies (by electronic mail) of such documents to
the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies or soft copies.  Notwithstanding anything contained herein, in
every instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.01(c) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

6.02                        Payment of Obligations.  The Borrower will pay and
discharge, and will cause each Subsidiary to pay and discharge, at or before
maturity, all their respective material obligations and liabilities (including,
without limitation, tax liabilities and claims of materialmen, warehousemen and
the like, which if unpaid might by law give rise to a Lien), except where the
same may be contested in good faith by appropriate proceedings, and will
maintain, and will cause each Subsidiary to maintain, in accordance with
generally accepted accounting principles, appropriate reserves for the accrual
of any of the same.

 

44

--------------------------------------------------------------------------------


 

6.03                        Maintenance of Property; Insurance.

 

(a)                                  The Borrower will keep, and will cause each
Subsidiary to keep, all material property useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted.

 

(b)                                 The Borrower will, and will cause each of
its Subsidiaries to, maintain (either in the name of the Borrower or in such
Subsidiary’s own name) with financially sound and responsible insurance
companies, insurance on all their respective properties in at least such
amounts, against at least such risks and with such risk retention as are usually
maintained, insured against or retained, as the case may be, in the same general
area by companies of established repute engaged in the same or a similar
business; and will furnish to the Lenders, upon request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried.

 

6.04                        Conduct of Business and Maintenance of Existence. 
The Borrower will preserve, renew and keep in full force and effect, and will
cause each Subsidiary to preserve, renew and keep in full force and effect their
respective legal existence and good standing under the Laws of the jurisdiction
of its organization and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business; provided that nothing
in this Section 6.04 shall prohibit (i) the Restructuring, (ii) the merger of a
Subsidiary into the Borrower or the merger or consolidation of a Subsidiary with
or into another Person if (A) in the case of a domestic Subsidiary, the
corporation surviving such consolidation or merger is a domestic Subsidiary and
(B) in the case of a foreign Subsidiary, the entity surviving such consolidation
or merger is a Subsidiary, if, in each case covered by this clause (i), after
giving effect thereto, no Default shall have occurred and be continuing, or
(iii) the termination of the corporate existence of any Subsidiary if the
Borrower in good faith determines that such termination is in the best interest
of the Borrower and is not materially disadvantageous to the Lenders.

 

6.05                        Compliance with Laws.  The Borrower will comply, and
cause each Subsidiary to comply, in all material respects with all applicable
laws, ordinances, rules, regulations, and requirements of governmental
authorities (including, without limitation, Environmental Laws and ERISA and the
rules and regulations thereunder) except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.

 

6.06                        Inspection of Property, Books and Records.  The
Borrower will keep, and will cause each Subsidiary to keep, proper books of
record and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities; and will
permit, and will cause each Subsidiary to permit, representatives of any Lender
at such Lender’s expense to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records, and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants, all at
such reasonable times and as often as may reasonably be desired.

 

6.07                        Use of Proceeds.  The proceeds of the Loans made
under this Agreement will be used by the Borrower (i) to repay borrowings under
the Existing Credit Agreement, (ii) for working capital, capital expenditures,
share repurchases, and other lawful corporate purposes, and (iii) as support for
the Borrower’s commercial paper program.

 

6.08                        Governmental Approvals and Filings.  The Borrower
will, and will cause each Subsidiary to, keep and maintain in full force and
effect all action by or in respect of, or filing with, any Governmental
Authority necessary in connection with (a) the execution and delivery of this
Agreement, or any Note issued hereunder by the Borrower, (b) the consummation by
the Borrower of the transactions herein or therein contemplated, (c) the
performance of or compliance with the terms and conditions hereof

 

45

--------------------------------------------------------------------------------


 

or thereof by the Borrower, or (d) any other actions required to ensure the
legality, validity, binding effect, enforceability or admissibility in evidence
hereof or thereof.

 

ARTICLE VII.

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

 

7.01                        Liens.  Neither the Borrower nor any Subsidiary
shall, directly or indirectly, create, incur, assume or suffer to exist any Lien
on any asset now owned or hereafter acquired by it, except:

 

(a)                                  Liens existing on the date of this
Agreement securing Debt outstanding on the date of this Agreement in an
aggregate principal or face amount not exceeding $10,000,000;

 

(b)                                 any Lien existing on any asset of any Person
at the time such Person becomes a Subsidiary, and not created in contemplation
of such event;

 

(c)                                  any Lien on any asset securing Debt
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such asset, provided that such Lien attaches to such asset
concurrently with or within 90 days after completion of the acquisition thereof;

 

(d)                                 [Intentionally Omitted];

 

(e)                                  any Lien on any asset of any Person
existing at the time such Person is merged or consolidated with or into the
Borrower or a Subsidiary and not created in contemplation of such event;

 

(f)                                    any Lien existing on any asset prior to
the acquisition thereof by the Borrower or a Subsidiary, and not created in
contemplation of such acquisition;

 

(g)                                 any Lien arising out of the refinancing,
extension, renewal or refunding of any Debt secured by any Lien permitted by any
of the foregoing clauses of this Section; provided that such Debt is not
increased and is not secured by any additional assets;

 

(h)                                 Liens arising in the ordinary course of its
business which (i) do not secure Debt or obligations in respect of Swap
Contracts, (ii) do not secure any obligation in an amount exceeding $20,000,000
and (iii) do not in the aggregate materially detract from the value of its
assets or materially impair the use thereof in the operation of its business;

 

(i)                                     Liens on cash and cash equivalents to
secure obligations arising under Swap Contracts which Liens (i) are granted by
and governed by standard International Swaps and Derivatives Association, Inc.
(“ISDA”) documentation, and (ii) secure Swap Contracts consisting of derivative
transactions contemplated to be settled in cash and not by physical delivery and
which are non-speculative in nature and are designed to minimize the risk of
fluctuations in oil and gas prices with respect to the Company’s operations in
the ordinary course of its business;

 

(j)                                     Liens on the oil and gas properties,
revenue therefrom, and other assets related to the ANPI Transaction securing
ANPI Obligations, as such Liens are described in documentation in place as of
the date of this Agreement, with such changes in such documentation as, in the
reasonable opinion of the Administrative Agent, do not adversely affect the
interest of the Lenders;

 

46

--------------------------------------------------------------------------------


 

(k)                                  Production Payments and Liens on the
properties covered thereby to secure performance obligations in connection
therewith, provided that the aggregate principal amount of balance sheet
obligations in respect of Production Payments may at no time exceed
$500,000,000;

 

(l)                                     [Intentionally Omitted]; and

 

(m)                               Liens not otherwise permitted by the foregoing
clauses of this Section securing Debt in an aggregate principal or face amount
at any date not to exceed $100,000,000.

 

7.02                         Debt to Total Capital.  Consolidated Debt will at
no time exceed (1) during any period other than the Acquisition Period,
sixty-five percent (65%) of Total Capital, and (2) during the Acquisition
Period, seventy percent (70%) of Total Capital.

 

7.03                         Transactions with Affiliates.  The Borrower will
not, and will not permit any Subsidiary to, directly or indirectly, pay any
funds to or for the account of, make any investment (whether by acquisition of
stock or indebtedness, by loan, advance, transfer of property, guarantee or
other agreement to pay, purchase or service, directly or indirectly, any Debt,
or otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate, except on an arms-length basis on terms at least as favorable to
the Borrower or such Subsidiary than could have been obtained from a third party
who was not an Affiliate; provided that the foregoing provisions of this
Section shall not prohibit either (i) any such Person from declaring or paying
any lawful dividend or other payment ratably in respect of all of its capital
stock of the relevant class so long as, after giving effect thereto, no Default
shall have occurred and be continuing or (ii) the Restructuring.

 

7.04                         Limitation of Other Restrictions on Dividends by
Subsidiaries, etc.  The Borrower will not permit any Subsidiary to be or become
subject to any restriction of any nature (whether arising by operation of law,
by agreement, by its articles of incorporation, by-laws or other constituent
documents of such Subsidiary, or otherwise) on the right of such Subsidiary from
time to time to (w) declare and pay dividends or distributions with respect to
capital stock owned by the Borrower or any Subsidiary, (x) pay any indebtedness,
obligations or liabilities from time to time owed to the Borrower or any
Subsidiary, (y) make loans or advances to the Borrower or any Subsidiary, or
(z) transfer any of its properties or assets to the Borrower or any Subsidiary,
except:

 

(a)                                  legal restrictions under other applicable
Law, if any, and fraudulent conveyance or similar laws of general applicability
for the benefit of creditors of such Subsidiary generally;

 

(b)                                 with respect to clause (z) above: 
(i) non-assignment provisions of any executory contract or of any lease by the
Borrower or such Subsidiary as lessee, and (ii) restrictions on transfer of
property subject to a Lien permitted by Section 7.01 for the benefit of the
holder of such Lien;

 

(c)                                  restrictions applicable solely to an
Excluded Subsidiary; and

 

(d)                                 restrictions imposed by a PUC order or other
Law applicable to (i) any Subsidiary regulated by a PUC or (ii) the immediate
parent company (e.g., HoldCoSub referenced in Schedule 10.22) of any such
Subsidiary which has no material Subsidiary not regulated by a PUC;

 

provided that the foregoing shall not prohibit financial incurrence, maintenance
and similar covenants that have the effect of prohibiting or restricting the
ability of a Subsidiary to make such payments or transfers, or provisions that
require that a certain amount of capital be maintained.

 

7.05                         Mergers and Sales of Assets.  The Borrower will not
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer, directly or indirectly, all or substantially all

 

47

--------------------------------------------------------------------------------


 

of the assets of the Borrower and its Subsidiaries, taken as a whole, to any
other Person; provided that the Borrower may merge with another Person if
(x) the Borrower is the corporation surviving such merger and (y) after giving
effect to such merger, no Default shall have occurred and be continuing; and
provided further that the foregoing provisions of this Section shall not
prohibit any merger or sale of assets necessary to effectuate the Restructuring
so long as the conditions precedent to such Restructuring set forth in
Section 10.22 (b) or (c), as applicable, have been satisfied.

 

7.06                         Change in Nature of Business.  The Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly, engage in
any material line of business substantially different from those lines of
business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.

 

7.07                         Use of Proceeds.  The Borrower shall not use the
proceeds of any Credit Extension, whether directly or indirectly, for a purpose
that entails a violation of Regulation U of the FRB.

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01                         Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                  Non-Payment.  The Borrower fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within five days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any facility, utilization or
other fee due hereunder, or any other amount payable hereunder or under any
other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of Sections
6.01(d), 6.07 or 6.08 or Article VII; or

 

(c)                                  Other Defaults.  The Borrower fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; provided that (except in the case of any
representation, warranty or certification made with respect to any financial
statement of the Borrower) if such lack of correctness is capable of being
remedied or cured within a 30-day period, Borrower shall have a period of 30
days after written notice thereof has been given to Borrower by Administrative
Agent (acting on the request of one or more Lenders) within which to remedy or
cure such lack of correctness; or

 

(e)                                  Cross-Payment Default; Cross-Acceleration. 
The Borrower or any Subsidiary (A) fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Material Financial Obligations, or (B) fails to observe or
perform any other agreement or condition relating to any Material Debt or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause the maturity of such Material Debt to be accelerated or to cause
such Material Debt to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Debt to be made, prior to its stated maturity; or

 

(f)                                    Insolvency Proceedings, Etc.  The
Borrower or any Material Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian,

 

48

--------------------------------------------------------------------------------


 

conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                                 Inability to Pay Debts; Attachment.  (i) The
Borrower or any Material Subsidiary admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against the
Borrower or any Subsidiary final judgments or orders for the payment of money in
an aggregate amount exceeding $100,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), and (A) enforcement proceedings are commenced by any creditor upon
such judgment or order, or (B) there is a period of 30 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)                                     ERISA.  Any member of the ERISA Group
shall fail to pay when due an amount or amounts aggregating in excess of
$100,000,000 which it shall have become liable to pay under Title IV of ERISA;
or notice of intent to terminate a Material Plan shall be filed under Title IV
of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Material Plan; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans, which could cause one
or more members of the ERISA Group to incur a current payment obligation in
excess of $100,000,000 in the aggregate; or

 

(j)                                     Invalidity of Loan Documents.  Any Loan
Document (other than the Fee Letters), at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or the Borrower or any other Person contests in any manner the validity
or enforceability of any Loan Document; or the Borrower denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or

 

(k)                                  Change of Control.  There occurs any Change
of Control with respect to the Borrower, provided, however, that the
transactions contemplated by the Restructuring shall not constitute a Change of
Control for purposes of this Agreement.

 

8.02                         Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                  declare the commitment of each Lender to
make Loans and any obligations of the L/C Issuer to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

 

49

--------------------------------------------------------------------------------


 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                         Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

50

--------------------------------------------------------------------------------


 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

9.01                         Appointment and Authorization of Administrative
Agent.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

 

9.02                         Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                         Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 

51

--------------------------------------------------------------------------------


 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                         Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent shall be entitled to rely on legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it.

 

9.05                         Indemnification of Administrative Agent.  Whether
or not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand each Agent-Related Person (to the extent not reimbursed by
or on behalf of the Borrower and without limiting the obligation of the Borrower
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it, provided that such
unreimbursed Indemnified Liabilities were incurred by or asserted against the
Administrative Agent or an L/C Issuer in each case in its capacity as such or
against any Agent-Related Persons acting for the Administrative Agent or an L/C
Issuer in connection with such capacity; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; and provided,
further, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section.  Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower.  The obligations of the Lenders in this Section are subject to the
provisions of Section 2.12(e) and shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

 

9.06                         Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub agent may perform any and all of its duties and exercise its rights and
powers by or through their

 

52

--------------------------------------------------------------------------------


 

respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub agent and to the Related Parties of the Administrative
Agent and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

9.07                         Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower (so long as no Event of Default exists), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section. 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

9.08                         Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

53

--------------------------------------------------------------------------------


 

9.09                         No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers, Documentation
Agent or Syndication Agent listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

9.10                         Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09, 10.04 and 10.05)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

ARTICLE X.

MISCELLANEOUS

 

10.01                  Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

54

--------------------------------------------------------------------------------


 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;

 

(d)                                 change Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender; or

 

(e)                                  change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.07(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.

 

10.02                  Notices; Effectiveness; Electronic Communication.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered

 

55

--------------------------------------------------------------------------------


 

through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

56

--------------------------------------------------------------------------------


 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies.  No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

10.04                 Attorney Costs, Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent for all costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs.  The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender.  All amounts due under this
Section 10.04 shall be payable within ten Business Days after demand therefore. 
The agreements in this Section shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.

 

10.05                 Indemnification by the Borrower.  Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Hazardous Substances on or from any property
currently or formerly owned or operated by the Borrower or any Subsidiary of the
Borrower, or any Environmental Liability related in any way to the Borrower or
any Subsidiary of the Borrower, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based

 

57

--------------------------------------------------------------------------------


 

on contract, tort or any other theory (including any investigation of,
preparation for, or defense of any pending or threatened claim, investigation,
litigation or proceeding) and regardless of whether any Indemnitee is a party
thereto (all the foregoing, collectively, the “Indemnified Liabilities”), in all
cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee.  No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement.  All amounts due under this Section 10.05 shall
be payable within ten Business Days after demand therefore.  The agreements in
this Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

10.06                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

10.07                 Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) or (i) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.  Notwithstanding the foregoing, the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder in accordance with
Section 10.22 hereof.

 

(b)                                 Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

58

--------------------------------------------------------------------------------


 

(i) Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund (as defined
in subsection (h) of this Section), no minimum amount need be assigned, and

 

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent,
each L/C Issuer, and, so long as no Default or Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

 

(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Swing Line Loans.

 

(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

 

(A)                              the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;

 

(C)                                the consent of each L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to the Borrower.  No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

(vi)                              No Assignment to Natural Persons. No such
assignment shall be made to a natural person.

 

59

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any  provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that directly affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 10.15 as though it were a Lender.

 

60

--------------------------------------------------------------------------------


 

(f)                                    Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(h)                                 As used herein, the following terms have the
following meanings:

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.07(b)(iii).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof.  Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder. 
The making of a Committed Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Committed Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with payment of a processing fee of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Committed Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its

 

61

--------------------------------------------------------------------------------


 

funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.

 

(j)                                     Notwithstanding anything to the contrary
contained herein, any Lender that is a Fund may create a security interest in
all or any portion of the Loans owing to it and the Note, if any, held by it to
the trustee for holders of obligations owed, or securities issued, by such Fund
as security for such obligations or securities, provided that unless and until
such trustee actually becomes a Lender in compliance with the other provisions
of this Section 10.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(k)                                  Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Commitment
and Loans pursuant to subsection (b) above, Bank of America may, (i) upon 30
days’ notice to the Borrower and the Lenders, resign as L/C Issuer and/or
(ii) upon 30 days’ notice to the Company, resign as Swing Line Lender.  In the
event of any such resignation as L/C Issuer or Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be.  If Bank of America resigns
as L/C Issuer, it shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

10.08                 Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Borrower;
(g) with the consent of the Borrower; (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower; or (i) to the
National Association of Insurance Commissioners or any other similar
organization.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar

 

62

--------------------------------------------------------------------------------


 

service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Credit Extensions.  For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

10.09                 Set-off.  In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuance of any
Event of Default, each Lender is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the Borrower against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

 

10.10                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

To the extent that the interest rate laws of the State of Texas are applicable
to the Loans for purposes of determining the “maximum rate” or the “maximum
amount,” then those terms mean the “weekly ceiling” from time to time in effect
under Texas Finance Code § 303.001, as limited by Texas Finance Code § 303.009,
and, to the extent that this Agreement is deemed an open end account as such
term is defined in Texas Finance Code Section 301.002(a)(14), the Lenders retain
the right to modify the interest rate in accordance with applicable law.

 

The parties agree that Texas Finance Code, Chapter 346, which regulates certain
revolving loan accounts and revolving triparty accounts, shall not apply to any
revolving loan accounts created under this Agreement or the Notes or maintained
in connection therewith.

 

63

--------------------------------------------------------------------------------


 

10.11                 Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.12                 Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

10.13                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.14                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.15                 Tax Forms.  (a)  (i)  Each Lender that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code (a “Foreign
Lender”) shall deliver to the Administrative Agent, prior to receipt of any
payment subject to withholding under the Code (or upon accepting an assignment
of an interest herein), two duly signed completed copies of either IRS
Form W-8BEN or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Agreement) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender by the Borrower pursuant to this Agreement) or
such other evidence satisfactory to the Borrower and the Administrative Agent
that such Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the
Code.  Thereafter and from time to time, each such Foreign Lender shall
(A) promptly submit to the Administrative Agent such additional duly completed
and signed copies of one of such forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under then current United States laws and regulations to
avoid, or such evidence as is satisfactory to the Borrower and the
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by the Borrower pursuant to this Agreement, (B) promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that the Borrower make any
deduction or withholding for taxes from amounts payable to such Foreign Lender.

 

64

--------------------------------------------------------------------------------


 

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

 

(iii)                               The Borrower shall not be required to pay
any additional amount to any Foreign Lender under Section 3.01 (A) with respect
to any Taxes required to be deducted or withheld on the basis of the
information, certificates or statements of exemption such Lender transmits with
an IRS Form W-8IMY pursuant to this Section 10.15(a) or (B) if such Lender shall
have failed to satisfy the foregoing provisions of this Section 10.15(a);
provided that if such Lender shall have satisfied the requirement of this
Section 10.15(a) on the date such Lender became a Lender or ceased to act for
its own account with respect to any payment under any of the Loan Documents,
nothing in this Section 10.15(a) shall relieve the Borrower of its obligation to
pay any amounts pursuant to Section 3.01 in the event that, as a result of any
change in any applicable law, treaty or governmental rule, regulation or order,
or any change in the interpretation, administration or application thereof, such
Lender is no longer properly entitled to deliver forms, certificates or other
evidence at a subsequent date establishing the fact that such Lender or other
Person for the account of which such Lender receives any sums payable under any
of the Loan Documents is not subject to withholding or is subject to withholding
at a reduced rate.

 

(iv)                              The Administrative Agent may, without
reduction, withhold any Taxes required to be deducted and withheld from any
payment under any of the Loan Documents with respect to which the Borrower is
not required to pay additional amounts under this Section 10.15(a).

 

(b)                                 Upon the request of the Administrative
Agent, each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Administrative Agent two
duly signed completed copies of IRS Form W-9.  If such Lender fails to deliver
such forms, then the Administrative Agent may withhold from any interest payment
to such Lender an amount equivalent to the applicable back-up withholding tax
imposed by the Code, without reduction.

 

(c)                                  If any Governmental Authority asserts that
the Administrative Agent did not properly withhold or backup withhold, as the
case may be, any tax or other amount from payments made to or for the account of
any Lender, such Lender shall indemnify the Administrative Agent therefore,
including all penalties and interest, any taxes imposed by any jurisdiction on
the amounts payable to the Administrative Agent under this Section, and costs
and expenses (including Attorney Costs) of the Administrative Agent.  The
obligation of the Lenders under this Section shall survive the termination of
the Aggregate Commitments, repayment of all other Obligations hereunder and the
resignation of the Administrative Agent.

 

10.16                 Replacement of Lenders.

 

If any Lender requests compensation under Section 3.04, if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender, or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole

 

65

--------------------------------------------------------------------------------


 

expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.07), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)                                  the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.07(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.17                 Governing Law.

 

(a)                                  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.  THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

 

10.18                 No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby, the Borrower
acknowledges and agrees that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are

 

66

--------------------------------------------------------------------------------


 

an arm’s-length commercial transaction between the Borrower and its Affiliates,
on the one hand, and the Administrative Agent and the Arrangers, on the other
hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and the Arrangers,
each is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor any Arranger has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent or
any Arranger has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and neither the Administrative Agent nor any
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor any Arranger has any obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; and (v) the Administrative
Agent and the Arranger(s) have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  The Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
and the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty.

 

10.19      Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.20      USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.

 

10.21      Termination of Commitments Under Existing Credit Agreement.  The
commitments of the Existing Lenders under the Existing Credit Agreement shall
terminate on the Closing Date.  Execution of this Agreement by Lenders who are
Existing Lenders shall constitute a waiver of the notice provisions in
Section 2.05 of the Existing Credit Agreement.

 

67

--------------------------------------------------------------------------------


 

10.22      Restructuring.

 

(a)           Subject to satisfaction of the conditions set forth in subsections
(b) or (c) below, as applicable, each of the Administrative Agent, the L/C
Issuer, the Swingline Lender and the Lenders hereby consent, to the extent
consent is or would be required pursuant to the terms of this Agreement, to the
Borrower’s implementation of the Restructuring pursuant to the terms of either
Restructuring Alternative No. 1 or Restructuring Alternative No. 2, each as
described on Schedule 10.22.  In the event that the Borrower chooses to
effectuate Restructuring Alternative No. 2, the parties hereto agree that
subject to satisfaction of the conditions set forth in Section 10.22(c), New
Parent Co. shall become the Borrower under this Agreement and shall assume all
of the obligations of the existing Borrower under this Agreement, and that the
existing Borrower shall no longer be the Borrower under this Agreement and shall
be released from all of its obligations hereunder.

 

(b)           As a condition precedent to Restructuring Alternative No. 1, the
Borrower shall have provided to the Administrative Agent, in form or substance
reasonably satisfactory to the Administrative Agent, the following:

 

(i) a certificate by Responsible Officer of the Borrower certifying that (A) the
Restructuring has been completed upon the terms set forth in Schedule 10.22,
(B) all PUC and other material federal and state Authorizations required in
connection with such Restructuring and required in order to permit the Borrower
to borrow and obtain Letters of Credit hereunder have been obtained, or stating
that no such Authorizations are required, and listing any such PUC
Authorizations obtained and attaching true and correct copies thereof, and
(C) immediately before and immediately after giving effect to the Restructuring,
(1) no Default or Event of Default exists and is continuing and (2) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the date thereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Section 10.22(b), the representations and
warranties contained in subsections (a) and (b) of Section 5.04 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01;  and

 

(ii) an opinion of counsel (which may be internal counsel) to the Borrower
stating that all PUC and other material Authorizations of federal regulators and
state regulators in Pennsylvania and West Virginia (and in any other state, if
any, where the Borrower or any of its Subsidiaries is subject to PUC regulation)
required in connection with such Restructuring and required in order to permit
the Borrower to borrow and obtain Letters of Credit hereunder have been
obtained, or stating that no such Authorizations are required, and listing any
such PUC Authorizations obtained.

 

(c)           As a condition precedent to Restructuring Alternative No. 2, the
Borrower shall have provided to the Administrative Agent, in form or substance
reasonably satisfactory to the Administrative Agent, the following:

 

(i)            a certificate by Responsible Officer of New Parent Co. certifying
that (A) the Restructuring has been completed upon the terms set forth in
Schedule 10.22, (B) all PUC and other material federal and state Authorizations
required in connection with such Restructuring and required in order to permit
New Parent Co. to borrow and obtain Letters of Credit hereunder have been
obtained, or stating that no such Authorizations are required, and listing any
such PUC Authorizations obtained and attaching true and correct copies thereof,
and (C) immediately before and immediately after giving effect to the
Restructuring, and immediately before and immediately after giving effect to the
substitution of New Parent Co. as the Borrower under this Agreement, (1) no
Default or Event of Default exists and is continuing and (2) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct on and as of the date thereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct

 

68

--------------------------------------------------------------------------------


 

as of such earlier date, and except that for purposes of this Section 10.22(c),
the representations and warranties contained in subsections (a) and (b) of
Section 5.04 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01;

 

(ii)           an opinion of counsel to the Borrower (which may be internal
counsel) stating that all PUC and other material Authorizations of federal
regulators and state regulators in Pennsylvania and West Virginia (and in any
other state, if any, where the Borrower, New Parent Co., or any of their
respective Subsidiaries is subject to PUC regulation) required in connection
with such Restructuring and required in order to permit New Parent Co. to borrow
and obtain Letters of Credit hereunder have been obtained, or stating that no
such Authorizations are required, and listing any such PUC Authorizations
obtained.

 

(iii) an Assignment and Assumption Agreement and Amendment to Credit Agreement
among Equitable Resources, Inc., New Parent Co., the Administrative Agent, L/C
Issuer and Swingline Lender pursuant to which (A) Equitable Resources, Inc.
shall assign and New Parent Co. shall assume all of Equitable Resources, Inc.’s
rights and obligations under this Agreement (whether theretofore or thereafter
accrued), (B) Equitable Resources, Inc. shall be released from further liability
under this Agreement and shall not have the rights or obligations of a borrower
hereunder, and (C) this Agreement and the other Loan Documents shall be amended
to reflect New Parent Co. as the Borrower;

 

(iv) documents with respect to New Parent Co. of the type delivered pursuant to
Sections 4.01(a)(iii) and 4.01(a)(iv) with respect to Equitable Resources, Inc.
on the Closing Date;

 

(v) legal opinions with respect to New Parent Co. substantially in the same form
as those opinions delivered pursuant to Section 4.01(a)(v) with respect to
Equitable Resources, Inc. on the Closing Date; and

 

(vi) a Note executed by New Parent Co. in favor of each Lender requesting a
Note.

 

10.23      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

69

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

EQUITABLE RESOURCES, INC.

 

 

 

 

 

By:

/s/ Philip P. Conti

 

Name:

Philip P. Conti

 

Title:

Vice President and Chief Financial Officer

 

[Signature Page to Equitable Resources, Inc. Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Ronald E. McKaig

 

Name:

Ronald E. McKaig

 

Title:

Senior Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender, an L/C Issuer, and Swing Line Lender

 

 

 

 

 

By:

/s/ Ronald E. McKaig

 

Name:

Ronald E. McKaig

 

Title:

Senior Vice President

 

[Signature Page to Equitable Resources, Inc. Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMorgan Chase Bank, N.A.

 

as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Robert W. Traband

 

Name:

Robert W. Traband

 

Title:

Vice President

 

[Signature Page to Equitable Resources, Inc. Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Houston

 

Agency, as a Lender

 

 

 

 

 

 

By:

/s/ Kelton Glasscock

 

Name:

Kelton Glasscock

 

Title:

Vice President & Manager

 

[Signature Page to Equitable Resources, Inc. Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A., as a Lender

 

 

 

 

 

By:

/s/ Oscar Cragwell

 

Name:

Oscar Cragwell

 

Title:

Vice President

 

[Signature Page to Equitable Resources, Inc. Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC Bank, National Association,

 

as a Lender

 

 

 

 

 

By:

/s/ Thomas A. Majeski

 

Name:

Thomas A. Majeski

 

Title:

Vice President

 

[Signature Page to Equitable Resources, Inc. Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Barclays Bank PLC, as a Lender

 

 

 

 

 

By:

/s/ Nicholas A. Bell

 

Name:

Nicholas A. Bell

 

Title:

Director

 

[Signature Page to Equitable Resources, Inc. Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BMO Capital Markets Financing, Inc.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Cahal B. Carmody

 

Name:

Cahal B. Carmody

 

Title:

Vice President

 

[Signature Page to Equitable Resources, Inc. Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank AG New York Branch,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Marcus Tarkington

 

Name:

Marcus Tarkington

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Rainer Meier

 

Name:

Rainer Meier

 

Title:

Vice President

 

[Signature Page to Equitable Resources, Inc. Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Lehman Brothers Bank, FSB, as a Lender

 

 

 

 

 

 

 

By:

/s/ Gary Taylor

 

Name:

Gary Taylor

 

Title:

Senior Vice President

 

[Signature Page to Equitable Resources, Inc. Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SunTrust Bank, as a Lender

 

 

 

 

 

 

 

By:

/s/ Yann Pirio

 

Name:

Yann Pirio

 

Title:

Vice President

 

[Signature Page to Equitable Resources, Inc. Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Wachovia Bank, National Association,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Henry R. Biedrzycki

 

Name:

Henry R. Biedrzycki

 

Title:

Director

 

[Signature Page to Equitable Resources, Inc. Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BNP Paribas, as a Lender

 

 

 

 

 

 

 

By:

/s/ Douglas R. Liftman

 

Name:

Douglas R. Liftman

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Betsy Jocher

 

Name:

Betsy Jocher

 

Title:

Director

 

[Signature Page to Equitable Resources, Inc. Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Mellon Bank, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Thomas J. Tarasovich, Jr.

 

Name:

Thomas J. Tarasovich, Jr.

 

Title:

Vice President

 

[Signature Page to Equitable Resources, Inc. Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Citizens Bank of Pennsylvania, as a Lender

 

 

 

 

 

 

 

By:

/s/ Dwayne R. Finney

 

Name:

Dwayne R. Finney

 

Title:

Senior Vice President

 

[Signature Page to Equitable Resources, Inc. Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Societe Generale, as Lender

 

 

 

 

 

 

 

By:

/s/ Yao Wang

 

Name:

Yao Wang

 

Title:

Vice President

 

[Signature Page to Equitable Resources, Inc. Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, National Association,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Oleg Kogan

 

Name:

Oleg Kogan

 

Title:

Portfolio Manager

 

[Signature Page to Equitable Resources, Inc. Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

AND PRO RATA SHARES

 

Lender

 

Commitment

 

Percentage

 

Bank of America, N.A.

 

$

142,500,000

 

9.500000000

%

JPMorgan Chase Bank, N.A.

 

$

142,500,000

 

9.500000000

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Houston Agency

 

$

115,000,000

 

7.666666666

%

Citibank, N.A.

 

$

115,000,000

 

7.666666666

%

PNC Bank, National Association

 

$

115,000,000

 

7.666666666

%

Barclays Bank PLC

 

$

95,000,000

 

6.333333333

%

BMO Capital Markets Financing, Inc.

 

$

95,000,000

 

6.333333333

%

Deutsche Bank AG New York Branch

 

$

95,000,000

 

6.333333333

%

Lehman Brothers Bank, FSB

 

$

95,000,000

 

6.333333333

%

SunTrust Bank

 

$

95,000,000

 

6.333333333

%

Wachovia Bank, National Association

 

$

95,000,000

 

6.333333333

%

BNP Paribas

 

$

75,000,000

 

5.000000000

%

Mellon Bank, N.A.

 

$

75,000,000

 

5.000000000

%

Citizens Bank of Pennsylvania

 

$

50,000,000

 

3.333333333

%

Société Générale

 

$

50,000,000

 

3.333333333

%

Wells Fargo Bank, National Association

 

$

50,000,000

 

3.333333333

%

Total Commitments

 

$

1,500,000,000.00

 

100.00

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

Equitable Resources, Inc.

225 North Shore Drive

Pittsburgh, PA 15212

Attention: Assistant Treasurer

Telephone: (412) 553-7869

Facsimile: (412) 553-7781

Electronic Mail:  treasury@eqt.com

Website Address:                www.eqt.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for payments and Request for Credit Extensions):

Bank of America, N.A.

901 Main Street, 14th Floor

Dallas, TX  75202-3714

Attention:  Ms. Sandra Gonzalez

Telephone:  (214) 209-2139

Facsimile:   (214) 672-8760

Electronic Mail:  sandra.h.gonzalez@bankofamerica.com

 

Account No.:  1292000883

Ref:  Equitable Resources, Inc.

ABA# 111000012

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.

Agency Management Services

901 Main Street, 14th Floor

Dallas, TX  75202-3714

Attention:  Ms. Renita Cummings

Telephone:  (214) 209-4130

Facsimile:   (214) 290-8371

Electronic Mail:  renita.m.cummings@bankofamerica.com

 

--------------------------------------------------------------------------------


 

with a copy to:

 

Bank of America, N.A.

TX4-213-08-14

700 Louisiana, 8th Floor

Houston, TX  77002

Attention:  Mr. Ronald E. McKaig

Senior Vice President

Telephone:  (713) 247-7237

Facsimile:   (713) 247-7286

Electronic Mail: ronald.e.mckaig@bankofamerica.com

 

L/C ISSUER (Bank of America, N.A.):

 

Bank of America, N.A.

Trade Operations-Los Angeles #22621

333 S. Beaudry Avenue, 19th Floor

Mail Code:  CA9-703-19-23

Los Angeles, CA 90017-1466

Attention:  Sandra Leon

Vice President

Telephone:  (213) 345-5231

Facsimile:  (213) 345-6694

Electronic Mail:  Sandra.Leon@bankofamerica.com

 

L/C ISSUER (JPMorgan Chase Bank, N.A.):

 

JPMorgan Chase Bank, N.A.

10420 Highland Manor Drive, 4fl Building 2

Tampa, FL 33610

Attention:  James Alonzo

Telephone:  (813) 432-6339

Fax:  (813) 432-5161

Electronic Mail:  james.alonzo@chase.com

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

10420 Highland Manor Drive 4fl Building 2

Tampa, FL 33610

Attention:  Gina M. Thomas

Telephone:  (813) 432-6356

Fax:  (813) 432-5161

Electronic Mail:  gina.m.thomas@jpmorgan.com

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 10.22

 

RESTRUCTURING TERMS AND ALTERNATIVES

 

Restructuring Alternative No. 1

 

The Borrower will form a new wholly-owned direct Subsidiary (“HoldCoSub”) and a
second new wholly-owned direct Subsidiary (“GasCoSub”).  The Borrower’s
Equitable Gas Company assets and liabilities will be transferred to the
GasCoSub.  The equity interests of GasCoSub will subsequently be transferred to
HoldCoSub.  Equitable Resources, Inc. will remain the “Borrower” under this
Credit Agreement and will remain the sole obligor under the Existing Bond Debt.

 

Restructuring Alternative No. 2

 

The Borrower will form a new parent holding company as a new wholly-owned direct
Subsidiary (“NewParentCo”) and a second new wholly-owned direct Subsidiary
(“HoldCoSub”).  NewParentCo will form a new wholly-owned direct Subsidiary
(“MergerSub”) and a second new wholly-owned direct Subsidiary (“GasCoSub”). 
Shares of the Borrower will be exchanged for shares of NewParentCo in connection
with the merger of MergerSub into the Borrower with the Borrower surviving.  The
merger will result in NewParentCo directly owning the Borrower and GasCoSub with
the Borrower continuing to own the Equitable Gas Company business, HoldCoSub
and its other Subsidiaries, as well as continuing as the obligor under the
Existing Bond Debt and the Credit Agreement.  Borrower will subsequently
distribute all assets and liabilities to NewParentCo (which would assume the
same) other than the Equitable Gas Company assets and liabilities.  The
distribution will result in NewParentCo also owning HoldCoSub and the other
Subsidiaries, as well as NewParentCo becoming the “Borrower” and sole obligor
under this Credit Agreement and becoming the sole obligor under the Existing
Bond Debt.  The Borrower (i.e. Equitable Resources, Inc.) will subsequently
merge into GasCoSub with GasCoSub surviving.  GasCoSub will subsequently be
transferred to HoldCoSub.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                        ,          

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit Agreement, dated as of
October 27, 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Equitable Resources, Inc.,
a Pennsylvania corporation (the “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent and an L/C Issuer, and
the other agents and L/C Issuer therein named.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of Committed Loans

 

o  A conversion or continuation of Loans

 

1.            
On                                                                       (a
Business Day).

 

2.             In the amount of
$                                                 .

 

3.             Comprised
of                                                         .

[Type of Committed Loan requested]

 

4.             For Eurodollar Rate Loans:  with an Interest Period of
    months.

 

The undersigned hereby certifies that the following statements will be true on
the date of the proposed before and after giving effect thereto and to the
application of the proceeds therefrom:

 

(a)           the representations and warranties of the Borrower contained in
Article V of the Agreement are true and correct as of the date hereof (except
such representations and warranties which expressly refer to an earlier date,
which are true and correct as of such earlier date, and except for the
following:  [described any exceptions to the representations and warranties in
Section 5.04(c), 5.05 and 5.06 that have been disclosed to the Administrative
Agent, and identify when such disclosure was made and in what document]); and

 

(b)           no Default has occurred and is continuing, or would result from
the proposed Borrowing.

 

[The Committed Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.]

 

 

EQUITABLE RESOURCES, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                        ,          

 

To:

Bank of America, N.A., as Swing Line Lender

 

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit Agreement, dated as of
October 27, 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Equitable Resources, Inc.,
a Pennsylvania corporation (the “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, an L/C Issuer and Swing
Line Lender and the other agents and L/C Issuer therein named.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of Swing Line Loans

 

o  A conversion of Swing Line Loans

 

1.            
On                                                                       (a
Business Day).

 

2.             In the amount of
$                                                 .

 

3.             Comprised
of                                                         .

[Type of Swing Line Loan requested]

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

 

EQUITABLE RESOURCES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Revolving Credit Agreement, dated as of October 27,
2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, Bank of America, N.A., as Administrative Agent and an L/C Issuer,
and the other agents and L/C Issuer therein named.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

This Note is a Loan Document and is subject to Section 10.10 of the Agreement,
which is incorporated herein by reference the same as if set forth herein
verbatim.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

 

 

EQUITABLE RESOURCES, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                               ,       

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit Agreement, dated as of
October 27, 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Equitable Resources, Inc.,
a Pennsylvania corporation (the “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent and an L/C Issuer, and
the other agents and L/C Issuer therein named.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                  of the Borrower,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.               Attached hereto as Schedule 1 are the year-end audited
financial statements required by Section 6.01(a) of the Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section. 
Such financial statements fairly present the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP as at such date and for such period.

 

[select one]

 

[are attached hereto as Schedule 1]

 

—or—

 

[are available in electronic format and have been delivered pursuant to
Section 6.01 of the Agreement].

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

[select one]

 

[are attached hereto as Schedule 1]

 

—or—

 

[are available in electronic format and have been delivered pursuant to
Section 6.01 of the Agreement].

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and

 

1

--------------------------------------------------------------------------------


 

condition (financial or otherwise) of the Borrower during the accounting period
covered by the attached financial statements.

 

3.               A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, (a) the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and (b) no Default exists.]

 

—or—

 

[the following covenants or conditions have not been performed or observed [or:
the following Default exists] and the following is a list of each such Default
and its nature and status:]

 

4.             The representations and warranties of the Borrower contained in
Article V of the Agreement (except with respect to the representations and
warranties in Sections 5.04(c), 5.05 and 5.06, to the extent disclosed herein),
or which are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.04 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

 

[the following is a description of the nature and status of each event or
circumstance which causes the representations and warranties in Section[s]
[5.04(c)], [5.05] and [5.06], to be untrue on the date hereof:]

 

5.             The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                              ,                     .

 

 

EQUITABLE RESOURCES, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Financial Statements

 

3

--------------------------------------------------------------------------------


 

For the Quarter/Year ended

 

                                      (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

Section 7.02 – Debt to Total Capital.

 

I.

Consolidated Debt at Statement Date

 

 

 

 

 

 

 

A.

Debt of the Borrower and its Subsidiaries on the Statement Date:

 

$

 

 

 

 

 

 

B.

Non-Recourse Debt of the Borrower and its Subsidiaries on the Statement Date:

 

$

 

 

 

 

 

 

C.

Designated Hybrid Equity Securities on the Statement Date:

 

$

 

 

 

 

 

 

D.

Consolidated Debt at Statement Date
(Lines I.A. — I.B. — I.C.):

 

$

 

 

 

 

 

II.

Total Capital at Statement Date:

 

 

 

 

 

 

 

 

A.

Consolidated Debt at Statement Date
(Line I.D. above):

 

$

 

 

 

 

 

 

B.

Shareholders’ Equity on the Balance Sheet:

 

$

 

 

 

 

 

 

C.

Designated Hybrid Equity Securities on the Statement Date:

 

$

 

 

 

 

 

 

D.

Any excess of the net book value of assets subject to Liens securing
Non-Recourse Debt (including the total assets of Excluded Subsidiaries) over the
amount of the related Non-Recourse Debt that is reflected in Shareholders’
Equity:

 

$

 

 

 

 

 

 

E.

1.Either: Less the absolute value of accumulated other comprehensive income as
determined in accordance with GAAP:

 

$

 

 

 

 

 

 

 

Or

 

 

 

E.

2.Plus the absolute value of accumulated other comprehensive loss as determined
in accordance with GAAP:

 

$

 

4

--------------------------------------------------------------------------------


 

 

F.

Total Capital at Statement Date (Lines II.A. + II.B. + II.C. – II.D. and either
–II.E1. (in the case of accumulated other comprehensive income) or +II.E2. (in
the case of accumulated other comprehensive loss):

 

$

 

 

 

 

 

III.

Is Acquisition Period currently in effect?

 

o  Yes
o  No

 

 

 

 

 

IV.

Consolidated Debt to Total Capital at Statement Date: (Line I.D. ¸ Line II.F.)
(cannot exceed 0.65 during any period other than the Acquisition Period, and
cannot exceed 0.70 during the Acquisition Period)

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each](2) Assignee identified in item 2 below ([the][each], an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
the [the Assignors][the Assignees](3) hereunder are several and not
joint.](4) Capitalized terms used but not defined herein shall have the meanings
given to them in the Revolving Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] the Assignor hereby irrevocably sells
and assigns to [the Assignee] [the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from the [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the revolving credit facility established pursuant to the Credit Agreement
(including, without limitation, Letters of Credit and Swing Line Loans) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)] [the respective Assignors (in their respective capacities as
Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any]Assignor.

 

1.             Assignor[s]:                                       

 

2.             Assignee[s]:                                                [for
each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

 

3.             Borrower:                    Equitable Resources, Inc.

 

--------------------------------------------------------------------------------

(1) For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2) For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is to a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(3) Select as appropriate.

(4) Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

1

--------------------------------------------------------------------------------


 

4.

 

Administrative Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

 

 

5.

 

Credit Agreement:

The Revolving Credit Agreement, dated as of October 27, 2006, among Equitable
Resources, Inc., the Lenders parties thereto, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, and the other agents
and L/C Issuer therein named.

 

 

 

 

6.

 

Assigned Interest:

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/Loans(7)

 

 

 

 

 

$

 

$

 

 

%

 

 

 

[7.            Trade Date:           ](8)

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(5) List Assignor, as appropriate.

(6) List each Assignee, as appropriate.

(7) Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

(8) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2

--------------------------------------------------------------------------------


 

[Consented to and] Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as

  Administrative Agent

 

By:

 

 

Title:

 

 

 

 

 

[Consented to:]

 

 

 

 

 

By:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1.      Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.      Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under section
10.0(7)(b)(iii),(v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under section 10.07(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of
[the][relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such]  Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

4

--------------------------------------------------------------------------------


 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF OPINION OF REED SMITH LLP

 

October [     ], 2006

 

To Bank of America, N.A., as

Administrative Agent, and the Lenders

and the other Agents Parties to the

Credit Agreement Referred to Below

 

Ladies and Gentlemen:

 

We have participated in the preparation of the Revolving Credit Agreement (the
“Credit Agreement”) dated as of October 27, 2006 among Equitable
Resources, Inc., a Pennsylvania corporation (the “Borrower”), the Lenders named
therein, Bank of America, N.A., as Administrative Agent and an L/C Issuer, and
the other agents and L/C Issuer named therein, and have acted as special counsel
for the Borrower for the purpose of rendering this opinion pursuant to
Section 4.01(a)(v) of the Credit Agreement.  Capitalized terms used herein which
are defined in the Credit Agreement are used herein as therein defined.

 

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
law as we have deemed necessary or advisable for purposes of this opinion.  We
have assumed, with respect to all documents which we have examined:  the
genuineness of all signatures thereon, the authenticity of all documents
submitted to us as originals, the conformity to the originals of all documents
submitted to us as copies, and the authenticity of the originals of such copies.

 

In rendering this opinion we have assumed with your permission that (i) the
Credit Agreement has been duly authorized, executed and delivered by
Administrative Agent and each Lender, (ii) the Borrower has been duly
incorporated and is validly existing as a corporation under the laws of the
Commonwealth of Pennsylvania, (iii) the Borrower has duly authorized, executed
and delivered the Credit Agreement and the Notes, and (iv) the execution and
delivery by the Borrower of the Credit Agreement and the Notes require no
consent or approval by any governmental body, agency or official or any filing
with the public utility commissions of Kentucky, Pennsylvania, or West
Virginia.  We understand you have relied on the opinion of the Borrower’s
General Counsel of even date herewith with respect to these issues regarding the
Borrower.

 

Upon the basis of the foregoing, we are of the opinion that the Credit Agreement
constitutes a legal, valid and binding agreement of the Borrower and each Note
constitutes a legal, valid and binding obligation of the Borrower, in each case
enforceable in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, receivership, moratorium or similar laws relating to or
affecting creditors’ rights generally and by general principles of equity,
whether enforcement is sought in a proceeding in equity or at law.  The
enforceability of the respective obligations of the parties to the Credit
Agreement and the Note, and the availability of certain rights and remedies
provided for therein, may be limited by applicable state and federal laws and
judicial decisions, but the remedies provided for in the Credit Agreement are
adequate for the practical realization of the benefits provided thereby, except
for the consequences of any procedural delay which may result therefrom.

 

We express no opinion as to the enforceability of any provisions of the Credit
Agreement or any Note providing for the indemnification or exculpation of any
Agent or any Lender (A) in violation of

 

1

--------------------------------------------------------------------------------


 

public policy, (B) to the extent precluded by federal or state securities laws,
or (C) purporting to indemnify or exculpate any Agent or any Lender from the
consequences of its own gross negligence, willful misconduct or strict
liability.

 

We are members of the Bar of the State of New York and of the Commonwealth of
Pennsylvania and the foregoing opinion is limited to the laws of the
Commonwealth of Pennsylvania and of the State of New York and the applicable
federal laws of the United States of America.  In giving the foregoing opinion,
we express no opinion as to the effect (if any) of any law of any jurisdiction
(except the Commonwealth of Pennsylvania and the State of New York) in which any
Lender is located which limits the rate of interest that such Lender may charge
or collect.  Our opinion is qualified to the extent, if any, of the
applicability to this transaction of Section 911(b) of the Pennsylvania Crimes
Code (the “Crimes Code”), Act of December 6, 1972, P.L. 1482, No. 334, as
amended, 18 Pa.C.S. §911(b), which prohibits the use or investment of income
derived from a pattern of “racketeering activity” in the establishment or
operation of any enterprise.  “Racketeering activity,” as defined in the Crimes
Code, includes the collection of money or other property in full or partial
satisfaction of a debt which arose as the result of the lending of money or
other property at a rate of interest exceeding 25% per annum “when not otherwise
authorized by law”.

 

This opinion is rendered solely to you and to Eligible Assignees in connection
with the above matter.  This opinion may not be relied upon by you or Assignees
for any other purpose or relied upon by any other person without our prior
written consent.  The opinions expressed herein are rendered and speak only as
of the date hereof, and we specifically disclaim any responsibility to update
such opinions or to advise you of subsequent developments affecting such
opinions that hereafter may come to our attention.

 

Very truly yours,

 

 

AEL:la

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF OPINION OF DEPUTY GENERAL COUNSEL

OF EQUITABLE RESOURCES, INC.

 

October [      ], 2006

 

To Bank of America, N.A., as

Administrative Agent and the Lenders and the

other Agents Parties to the Credit

Agreement Referred to Below

 

Ladies and Gentlemen:

 

I am Deputy General Counsel of Equitable Resources, Inc. (the “Borrower”) and
have acted as internal counsel for the Borrower in connection with the Revolving
Credit Agreement (the “Credit Agreement”) dated as of October 27, 2006 among the
Borrower, the Lenders parties thereto, Bank of America, N.A., as Administrative
Agent and an L/C Issuer, and the other agents and L/C Issuer named therein. 
Capitalized terms which are defined in the Credit Agreement are used herein as
therein defined.  This opinion is being rendered to you at the request of my
client pursuant to Section 4.01(a)(v) of the Credit Agreement.

 

For purposes of rendering this opinion, I have examined the following:

 

1.             the Credit Agreement;

 

2.             the Notes;

 

3.             the Certificate of Incorporation and Bylaws of the Borrower;

 

4.             a Certificate of Good Standing of the Borrower, certified by the
Secretary of the Commonwealth of Pennsylvania on                           ,
2006; and

 

5.             Minutes of the meeting of the Board of Directors of the Borrower
on                       ,         .

 

For purposes of rendering this opinion I have relied without independent
investigation upon statements of officers and employees of the Borrower as to
certain factual matters relevant to this opinion.  I have assumed, with respect
to all documents which I have examined:  the genuineness of all signatures
thereon (other than signatures of officers of the Borrower), the authenticity of
all documents submitted to me as originals, the conformity to the originals of
all documents submitted to me as copies, and the authenticity of the originals
of such copies.

 

Upon the basis of the foregoing, I am of the opinion that:

 

1.             The Borrower is a corporation duly incorporated, validly existing
and in good standing under the laws of Pennsylvania and has all corporate powers
and authority and all material governmental licenses, authorizations, consents
and approvals required to carry on its business as now conducted and execute,
deliver and perform its obligations under the Credit Agreement and Notes.

 

2.             The execution, delivery and performance by the Borrower of the
Credit Agreement and the Notes (a) are within the corporate powers of the
Borrower, (b) have been duly authorized by all necessary corporate action,
(c) require no consent or approval by, or filing with, the public utility

 

1

--------------------------------------------------------------------------------


 

commissions of Kentucky, Pennsylvania, or West Virginia, or any other
Governmental Authority of the Commonwealth of Pennsylvania or of the Federal
government of the United States, (d) do not contravene, or constitute a default
under, the articles of incorporation or by-laws of the Borrower, (e) do not
contravene, or constitute a default under, any agreement, judgment, injunction,
order, decree, or other instrument, in each case under this clause (e) of which
I have actual knowledge, binding upon the Borrower or any of its Subsidiaries,
or (f) result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries.  The Credit Agreement has been duly
executed and delivered by the Borrower.  The execution and delivery of the
Credit Agreement, and the making and repayment of the Loans or other payment
obligations, do not violate any applicable Law of Pennsylvania or the United
States.

 

3.             There is no action, suit or proceeding pending against, or to the
best of my actual knowledge threatened against, the Borrower or any of its
Subsidiaries before any court or arbitrator or any governmental body, agency or
official, in which there is a reasonable possibility of an adverse decision
which could materially adversely affect the business, consolidated financial
position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity of the Credit Agreement or the Notes.

 

4.             Each of the Borrower’s corporate Subsidiaries is a corporation
validly existing, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

 

5.             None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

I am a member of the Bar of the Commonwealth of Pennsylvania and the foregoing
opinion is limited (i) to the laws of the Commonwealth of Pennsylvania, (ii) to
the applicable federal laws of the United States of America, (iii) to the extent
set forth in paragraph 2 above, to the public utility laws of the Commonwealth
of Kentucky and the State of West Virginia and (iv) to the extent set forth in
paragraph 4 above, to the general corporation laws of the applicable States of
the United States under which the Borrower’s Subsidiaries are organized.

 

This opinion is rendered solely to you and to Eligible Assignees in connection
with the Credit Agreement.  This opinion may not be relied upon by you or
Eligible Assignees for any other purpose or relied upon by any other person
without my prior written consent.  The opinions expressed herein are rendered
and speak only as of the date hereof, and I specifically disclaim any
responsibility to update such opinions or to advise you of subsequent
developments affecting such opinions that hereafter may come to my attention.

 

 

Very truly yours,

 

 

 

 

 

Deputy General Counsel

 

2

--------------------------------------------------------------------------------